Exhibit 10.6
 
 
 
DEBTOR-IN-POSSESSION
CREDIT AND SECURITY AGREEMENT
 
BY AND AMONG
 
BIOVEST INTERNATIONAL, INC.
 
AND
 
CORPS REAL, LLC
 
AND
 
PSOURCE STRUCTURED DEBT LIMITED
 
VALENS U.S. SPV I, LLC
 
VALENS OFFSHORE SPV I, LTD.
 
VALENS OFFSHORE SPV II, CORP.
 
LAURUS MASTER FUND LTD.
(In Liquidation)
 
CALLIOPE CORPORATION
 
AND
 
LV ADMINISTRATIVE SERVICES, INC.
 
 
 
 
 
 
As of April 18, 2013
 
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS
 



 
Page
        ARTICLE I DEFINITIONS
2
 
Section 1.1.
Definitions
2
 
Section 1.2.
Other Definitional Terms; Rules of Interpretation
11
    ARTICLE II AMOUNT AND TERMS OF THE CREDIT FACILITY
12
 
Section 2.1.
Advances
12
 
Section 2.2.
The Notes
13
 
Section 2.3.
Notice and Manner of Borrowing.
13
 
Section 2.4.
Interest; Application of Payments; Usury.
14
 
Section 2.5.
Time for Principal and Interest Payments; Payment on Non-Business
Days.
14
 
Section 2.6
No Voluntary Prepayment
15
 
Section 2.7
Use of Proceeds
15
 
Section 2.8
Liability Records
15
 
Section 2.9
Single Loan
15
 
Section 2.10
Grants, Rights and Remedies
15
 
Section 2.11
Perfection
15
 
Section 2.12
Waiver of Any Priming Rights
15
 
Section 2.13
Waiver of Claims to Surcharge
16
    ARTICLE III SECURITY INTEREST; OCCUPANCY; SETOFF
16
 
Section 3.1.
Grant of Security Interest
16
 
Section 3.2.
Lien Perfection; Further Assurances
16
 
Section 3.3.
Superpriority Administrative Expense Claim
17
 
Section 3.4.
Notification of Account Debtors and Other Obligors
17
 
Section 3.5.
Assignment of Insurance
18
 
Section 3.6.
Occupancy
18
 
Section 3.7.
License
19
 
Section 3.8.
Setoff
19
 
Section 3.9.
Collateral
19
 
Section 3.10.
Survival
19
 
Section 3.11.
Termination of Liens
20
    ARTICLE IV CONDITIONS OF LENDING
20
 
Section 4.1.
Conditions Precedent to Advances
20
    ARTICLE V REPRESENTATIONS AND WARRANTIES
22
 
Section 5.1.
Existence and Power; Chief Executive Office; Inventory and Equipment
Locations; Federal Employer Identification Number and Organizational
Identification Number
22
 
Section 5.2.
Capitalization; Voting and Registration Rights
22
 
Section 5.3.
Authorization of Borrowing; No Conflict as to Law or Agreements
23

 
 
i

--------------------------------------------------------------------------------

 
 

 
Section 5.4.
Binding Agreement
23
 
Section 5.5.
Subsidiaries
23
 
Section 5.6.
Litigation
23
 
Section 5.7.
Regulation U
23
 
Section 5.8.
Taxes
23
 
Section 5.9.
Titles and Liens
24
 
Section 5.10.
Intellectual Property Rights
24
 
Section 5.11.
Leases.
25
 
Section 5.12.
U.S.A. Patriot Act
25
    ARTICLE VI COVENANTS
25
 
Section 6.1.
Reporting Requirements
25
 
Section 6.2.
Use of Proceeds and Operations
26
 
Section 6.3.
Permitted Liens; Financing Statements
26
 
Section 6.4.
Indebtedness
27
 
Section 6.5.
Books and Records; Collateral Examination, Inspection and Appraisals
27
 
Section 6.6.
Compliance with Laws
28
 
Section 6.7.
Payment of Taxes and Other Claims
28
 
Section 6.8.
Maintenance of Properties
28
 
Section 6.9.
Insurance
28
 
Section 6.10.
Preservation of Existence
29
 
Section 6.11.
Delivery of Instruments
29
 
Section 6.12.
Sale or Transfer of Assets
29
 
Section 6.13.
Consolidation and Merger; Asset Acquisitions
29
 
Section 6.14.
Place of Business; Name
29
 
Section 6.15.
Performance by the Agent
29
 
Section 6.16.
Financing Orders; Administrative Priority; Lien Priority; Payment of
Claims
30
 
Section 6.17.
Monitoring and Other Rights
30
    ARTICLE VII EVENTS OF DEFAULT, RIGHTS AND REMEDIES
31
 
Section 7.1.
Events of Default
31
 
Section 7.2.
Rights and Remedies
33
 
Section 7.3.
Certain Notices
35
 
Section 7.4.
Termination of Section 7
35
    ARTICLE VIII AGENCY PROVISIONS
35
 
Section 8.1.
Appointment and Authorization.
35
 
Section 8.2.
Delegation of Duties.
35
 
Section 8.3.
Liability of the Agent.
36
 
Section 8.4.
Reliance by the Agent
36
 
Section 8.5.
Notice of Default.
36
 
Section 8.6.
Credit Decision.
36
 
Section 8.7.
Indemnification
37
 
Section 8.8.
Successor Agent
37
 
Section 8.9.
Collateral Matters.
37

 
 
ii

--------------------------------------------------------------------------------

 
 

 
Section 8.10.
Restrictions on Actions by the Lenders; Sharing of Payments.
38
 
Section 8.11.
Agency for Perfection
38
 
Section 8.12.
Payments by the Agent to the Lenders.
39
 
Section 8.13.
Concerning the Collateral and the Related Loan Documents
39
 
Section 8.14.
Relation Among the Lenders.
39
    ARTICLE IX MISCELLANEOUS
39
 
Section 9.1.
No Waiver; Cumulative Remedies; Compliance with Laws
39
 
Section 9.2.
Amendments, Etc
39
 
Section 9.3.
Notices; Communication of Confidential Information; Requests for
Accounting
40
 
Section 9.4.
Further Documents
41
 
Section 9.5.
Costs and Expenses
41
 
Section 9.6.
Indemnity
41
 
Section 9.7.
Participants
42
 
Section 9.8.
Execution in Counterparts; Telefacsimile Execution
42
 
Section 9.9.
Retention of Borrower’s Records
43
 
Section 9.10.
Binding Effect; Assignment; Complete Agreement; Sharing
Information; Confidentiality
43
 
Section 9.11.
Severability of Provisions
43
 
Section 9.12.
Headings
43
 
Section 9.13.
Election of Remedies; Subordination
43
 
Section 9.14.
Governing Law; Jurisdiction, Venue
45
 
Section 9.15.
Agent and Lenders as Party-in-Interest
45
 
Section 9.16.
Waiver of Right to Obtain Alternative Financing
46
 
Section 9.17.
No Survival
46

 
 
iii

--------------------------------------------------------------------------------

 
 
DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT
 
THIS DEBTOR-IN-POSSESSION CREDIT AND SECURITY AGREEMENT (the “Agreement”) is
made and entered into as of April 18, 2013 and effective for all purposes as of
March 14, 2013, by and among (i) BIOVEST INTERNATIONAL, INC., a Delaware
corporation and a debtor in possession (the “Borrower”); (ii) CORPS REAL, LLC,
an Illinois limited liability company (the “Corps Real Lender”); (iii) PSOURCE
STRUCTURED DEBT LIMITED, a Guernsey limited liability company (“PSource”),
VALENS U.S. SPV I, LLC, a Delaware limited liability company (“Valens U.S.”),
VALENS OFFSHORE SPV I, LTD.,  a Delaware limited liability company (“Valens
Offshore I”), VALENS OFFSHORE SPV II, CORP., a Delaware corporation (“Valens
Offshore II”), LAURUS MASTER FUND, LTD. (IN LIQUIDATION), a Cayman Islands
company (“Laurus”), and CALLIOPE CORPORATION, a Delaware corporation and
successor by merger to Erato Corp. (“Calliope” and together with PSource, Valens
U.S., Valens Offshore I, Valens Offshore II, and Laurus, collectively, the “LV
Lenders”, and together with the Corps Real Lender, individually a “Lender” and
collectively the “Lenders”); and (iv) LV ADMINISTRATIVE SERVICES, INC., a
Delaware corporation in its capacity as the agent for the Lenders (the
“Agent”).  Each of the Borrower, the Corps Real Lender, the LV Lenders and the
Agent is a “Party” and collectively they are the “Parties” to this Agreement.


RECITALS
 
WHEREAS, on March 6, 2013 (the “Petition Date”), the Borrower commenced a
voluntary case for reorganization under Chapter 11 of Title 11 of the United
States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), in the United
States Bankruptcy Court for the Middle District of Florida, Tampa Division (the
“Bankruptcy Court”), which was assigned Case No. 8:13-bk-02892-KRM (the “Chapter
11 Case”);
 
WHEREAS, since the Petition Date, the Borrower has continued to operate its
businesses and manage its properties as a debtor in possession pursuant to
Sections 1107(a) and 1108 of the Bankruptcy Code;
 
WHEREAS, as of the Petition Date, the Borrower was indebted to the Corps Real
Lender in an aggregate amount of principal, interest, fees charges and attorney
fees of approximately $5,093,494.00 (the “Prepetition Corps Real Lender
Indebtedness”), which is secured by first priority liens on and security
interests in all of the Borrower’s assets;
 
WHEREAS, on March 5, 2013, the Corps Real Lender funded an additional
$325,000.00 to the Borrower (the “Additional Prepetition Corps Real Lender
Advance”), which is secured by a lien on and security interest in all of the
Borrower’s assets;
 
WHEREAS, as of the Petition Date, the Borrower was indebted to the LV Lenders in
an aggregate amount of principal, interest, fees charges and attorney fees of
approximately $32,719,423.00 (the “Prepetition LV Lenders Indebtedness”), which
is secured by, among other things, first priority liens on and security
interests in all of the Borrower’s assets, junior only to the first priority
liens on and security interests of the Prepetition Corps Real Lender
Indebtedness;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, pursuant to an Amended and Restated Subordination Agreement dated as of
December 3, 2012, by and between the Corps Real Lender and the Agent, on behalf
of the LV Lenders, the Agent and the LV Lenders agreed that the Prepetition LV
Lenders Indebtedness shall be subordinated in right of payment and priority to
the payment in full of the Prepetition Corps Real Lender Indebtedness;
 
WHEREAS, the Borrower is in need of financing in order to fund its business
operations during the course of the Chapter 11 Case and thereafter, and has
asked the Lenders to make loans and advances to the Borrower in a principal
amount not to exceed $6,000,000.00 in the aggregate;
 
WHEREAS, despite significant efforts, the Borrower is unable to obtain funds or
credit on more beneficial terms and conditions than the terms and conditions set
forth in this Agreement; and
 
WHEREAS, the Lenders are willing to provide such financing to the Borrower,
subject to the terms and conditions set forth in this Agreement, including that,
until the Plan Effective Date (as hereinafter defined) or the Sale Closing Date
(as hereinafter defined), all of the Obligations (as hereinafter defined)
hereunder and under the other Loan Documents (as hereinafter defined) constitute
allowed superpriority administrative expense claims pursuant to Sections 364(c)
and 364(d)(1) of the Bankruptcy Code in the Chapter 11 Case and are secured by a
priming first priority lien on and security interest in substantially all of the
Borrower’s personal property and interests in real estate, in each case as set
forth herein and in the Financing Orders (as hereinafter defined).
 
NOW THEREFORE, in consideration of the premises, the mutual benefits to be
derived from this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
Section 1.1.     Definitions.  Except as otherwise expressly provided in this
Agreement, the following terms shall have the meanings given them in this
Section:
 
“Accounts” has the meaning ascribed to such term under the UCC.
 
“Additional Prepetition Corps Real Lender Advance” has the meaning ascribed to
it in the Recitals to this Agreement.
 
“Advance Percentage” means, as to each LV Lender, its percentage of the Maximum
LV Lenders Advance Amount, as set forth on Schedule 1 attached hereto.
 
“Advance Shortfall” has the meaning ascribed to it in Section 2.3(b).
 
“Advances” has the meaning ascribed to it in Section 2.1.
 
 
2

--------------------------------------------------------------------------------

 
 
“Agent” has the meaning ascribed to it in the Preamble.
 
“Agreement” means this Debtor-in-Possession Credit and Security Agreement, as it
may be amended, modified or supplemented from time to time in accordance with
the terms hereof.
 
“Annual Budget” means the budgets prepared by the Borrower showing projected
cash receipts and cash disbursements (with reasonable identification of cash
disbursements) for the Borrower for the period from March 2013 through February
2014.  The Annual Budget shall be substantially in the form of Exhibit A
attached hereto and made a part hereof, subject to any modifications made to the
attached Annual Budget from time to time as approved by the Lenders.
 
“Asset Purchase Agreement” means the Asset Purchase Agreement by and between the
Borrower, as seller, and the Stalking Horse Purchaser, as purchaser, dated as of
April 17, 2013, and as may be amended, modified or supplemented thereafter in
accordance with its terms. In the event the Bankruptcy Court approves a Section
363 Sale Transaction with an Other Successful Bidder, the term “Asset Purchase
Agreement” shall, as used in this Agreement, mean that certain asset purchase
agreement by and between the Borrower and such Successful Bidder.
 
“Avoidance Actions” means any and all actions to avoid or recover a transfer of
property of the Borrower’s bankruptcy estate or an interest of the Borrower in
property, which the Borrower, a trustee, debtor in possession or other
appropriate party in interest may assert on behalf of the Borrower’s estate
under Chapter 5 of the Bankruptcy Code, including actions under one or more
provisions of Section 544, 545, 547, 548, 549, 550, 551 or 553 of the Bankruptcy
Code or under any other similar applicable federal, state or common law,
regardless of whether or not such action has been commenced prior to the Plan
Effective Date, and any and all other causes of action, grievances,
arbitrations, actions, suits, demands, demand letters, claims, complaints,
notices of non-compliance or violation, enforcement actions, investigations or
proceedings that the Borrower may assert under Chapter 5 of the Bankruptcy Code
or any similar applicable law.
 
“Bankruptcy Code” has the meaning ascribed to it in the Recitals to this
Agreement.
 
“Bankruptcy Court” has the meaning ascribed to it in the Recitals to this
Agreement.
 
“Bidding Procedures” has the meaning ascribed to it in Section 4.1(b).
 
“Bidding Procedures Order” means the order entered by the Bankruptcy Court in
the Chapter 11 Case approving the Bidding Procedures.
 
“Board of Directors” means the Board of Directors of Biovest.
 
“Books and Records” means all books (financial and otherwise), records
(financial and otherwise), contracts, licenses, insurance policies,
environmental audits, business plans, files, computer files, computer discs and
other data and software storage and media devices, accounting books and records,
financial statements (actual and pro forma), filings with governmental
authorities, and any and all records and instruments relating to the Collateral
or otherwise necessary or helpful in the collection thereof or the realization
thereupon.
 
 
3

--------------------------------------------------------------------------------

 
 
“Borrower” has the meaning ascribed to it in the Preamble.
 
“Borrower Common Stock” means the common stock, par value $.01 per share, of the
Borrower.
 
“Budget Compliance Certificate” means a written certificate, substantially in
the form attached hereto as Exhibit B, signed by the chief financial officer of
the Borrower.
 
“Budget Variance Report” has the meaning ascribed to it in Section 6.1(f).
 
“Budgets” means, collectively, the Chapter 11 Case Budget and the Annual Budget.
 
“Business Day” means a day on which the Federal Reserve Bank of New York is open
for business.
 
“Bylaws” means the Bylaws of the Borrower, as amended or amended and restated,
as of the date of this Agreement.
 
“Calliope” has the meaning ascribed to it in the Preamble.
 
“Carve-Out” has the meaning set forth in the Final Financing Order.
 
“Chapter 11 Case” has the meaning ascribed to it in the Recitals to this
Agreement.
 
“Chapter 11 Case Budget” means the budgets prepared by the Borrower (and
approved by the Lenders) showing projected cash receipts and cash disbursements
(with reasonable identification of cash disbursements) for the Borrower for the
period commencing on the Petition Date and ending on June 30, 2013, in the form
attached from time to time as an exhibit to the Financing Orders.
 
“Charter” means the certificate of incorporation of the Borrower, as amended or
amended and restated, as of the date of this Agreement.
 
“Claim” has the meaning ascribed to such term in Section 101(5) of the
Bankruptcy Code.
 
“Closing Date” means March 14, 2013.
 
“Closing Shares” means shares representing ninety percent (90%) of the issued
and outstanding shares of the Borrower Common Stock as of the Plan Effective
Date.
 
 
4

--------------------------------------------------------------------------------

 
 
“Collateral” means all right of title and interest of the Borrower in and to
Accounts, chattel paper and electronic chattel paper, deposit accounts,
documents, documents of title, Equipment, Inventory, General Intangibles,
Intellectual Property Rights, goods, instruments, Investment Property,
letter-of-credit rights, and letters of credit, together with (i) all
substitutions and replacements for and products of any of the foregoing; (ii) in
the case of all goods, all accessions; (iii) all accessories, attachments,
parts, equipment and repairs now or hereafter attached or affixed to or used in
connection with any goods; (iv) all warehouse receipts, bills of lading and
other documents of title now or hereafter covering such goods; (v) all
collateral subject to the Lien of any Security Document; (vi) any money or other
assets of the Borrower that now or hereafter come into the possession, custody,
or control of the Lenders; (vii) proceeds of any and all of the foregoing;
(viii) Books and Records of the Borrower, including all mail or electronic mail
addressed to the Borrower; and (ix) all of the foregoing, whether now owned or
existing or hereafter acquired or arising or in which the Borrower now has or
hereafter acquires any rights; provided, however, that the term “Collateral”
shall not include the Avoidance Actions.
 
“Confirmation Hearing” means the final hearing held by the Bankruptcy Court to
consider confirmation of the Plan.
 
“Confirmation Order” means the Final Order entered by the Bankruptcy Court in
the Chapter 11 Case confirming the Plan pursuant to Section 1129 and other
applicable sections of the Bankruptcy Code, which order shall be in form and
substance satisfactory to the Lenders in their sole discretion.
 
“Confirmed Plan” means the Plan as confirmed by the Confirmation Order.
 
“Constituent Documents” means the Charter and the Bylaws.
 
“Corps Real Initial Advances” means the aggregate Advances authorized to be made
to the Debtor by the Corps Real Lender pursuant to the Interim Financing Orders.
 
“Corps Real Lender” has the meaning ascribed to it in the Preamble.
 
“Credit Facility” means the credit facility under which the Initial Advances
will be funded to the Borrower by the Corps Real Lender and the additional
Advances will be funded to the Borrower by the Lenders in accordance with the
terms of this Agreement.
 
“Default” means an event that, with the giving of notice or passage of time or
both, would constitute an Event of Default.
 
“Default Period” means any period of time beginning on the day a Default or
Event of Default occurs and ending on the date identified by the Agent in
writing as the date that such Default or Event of Default has been cured or
waived; provided that, no Default Period shall extend beyond the Sale Closing
Date or the Plan Effective Date.
 
“Deposit Account” means the Borrower’s bank account at Wells Fargo Bank, N.A.,
into which the Agent shall deposit by wire transfer any Advances hereunder
 
“Disclosure Statement” means the First Amended Disclosure Statement for First
Amended Plan of Reorganization of Biovest International, Inc., under Chapter 11
of Title 11, United States Code dated as of April 18, 2013, including all
exhibits thereto (on file  at Doc. No. 189 in the Chapter 11 Case), as it may be
amended (with the approval of the Lenders).
 
“Dollars” or “$” means lawful currency of the United States of America.
 
 
5

--------------------------------------------------------------------------------

 
 
“Equipment” has the meaning ascribed to such term under the UCC.
 
“Event of Default” has the meaning ascribed to it in Section 7.1.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Act Filings” means the Borrower’s filings under the Exchange Act made
prior to the date of this Agreement.
 
“Executive Officer” means, when used with reference to the Borrower, Samuel S.
Duffey, its president and chief executive officer.
 
“Final Financing Order” means that certain Final Order Granting Debtor’s
Emergency Motion for Interim and Final Orders Under 11 U.S.C. §§ 105, 361, 362,
363(c), 364(c), 364(d)(1), 364(e) and 507 and Fed. R. Bankr. P. 2002, 4001 and
9014: (I) Authorizing the Debtor to Obtain Postpetition Financing and Grant
Senior Liens and Superpriority Administrative Expense Status; (II) Authorizing
the Debtor to Use Cash Collateral; (III) Granting Adequate Protection to
Prepetition Senior Secured Creditors; and (IV) Scheduling a Final Hearing
Pursuant to Bankruptcy Rules 2002, 4001 and 9014, dated April 10, 2013 (Doc. No.
142 in the Chapter 11 Case).
 
“Final Order” means an order, judgment, ruling or other decree (or any revision,
modification or amendment thereto) issued and entered by the Bankruptcy Court or
by any state or other federal court as may have jurisdiction over any proceeding
in connection with the Chapter 11 Case for the purpose of such proceeding, which
order, judgment, ruling or other decree has not been reversed, vacated, stayed,
modified or amended and as to which (i) no appeal, petition for review,
reargument, rehearing, reconsideration or certiorari has been taken and is
pending and the time for the filing of any such appeal, petition for review,
reargument, rehearing, reconsideration or certiorari has expired, or (ii) such
appeal or petition has been heard and dismissed or resolved and the time to
further appeal or petition has expired with no further appeal or petition
pending.
 
“Financing Motion” means the Debtor’s Emergency Motion for Interim and Final
Orders Under 11 U.S.C. §§ 105, 361, 362, 363(c), 364(c), 364(d)(1), 364(e) and
507 and Fed. R. Bankr. P. 2002, 4001 and 9014: (I) Authorizing the Debtor to
Obtain Postpetition Financing and Grant Senior Liens and Superpriority
Administrative Expense Status; (II) Authorizing the Debtor to Use Cash
Collateral; (III) Granting Adequate Protection to Prepetition Secured Lenders;
and (IV) Scheduling a Final Hearing Pursuant to Bankruptcy Rules 2002, 4001 and
9014 (Doc. No. 25 in the Chapter 11 Case).
 
“Financing Orders” means, collectively, the Interim Financing Orders and the
Final Financing Order.
 
“GAAP” means generally accepted accounting principles, applied on a basis
consistent with the accounting practices applied in the Borrower’s prior audited
financial statements.
 
“General Intangibles” has the meaning ascribed to such term under the UCC.
 
 
6

--------------------------------------------------------------------------------

 
 
“Indebtedness” means any and all advances, debts, commissions, fees, obligations
and liabilities of the Borrower to the Lenders and the Agent, heretofore, now or
hereafter made, incurred or created, whether voluntary or involuntary and
however arising, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, and whether the Borrower may be liable
individually or jointly with others, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable; provided, however, that the term
“Indebtedness” shall not include the Prepetition Lenders Indebtedness.


“Indemnified Liabilities” has the meaning ascribed to it in Section 9.6.
 
“Indemnitees” has the meaning ascribed to it in Section 9.6.
 
“Infringement” or “Infringing”, when used with respect to Intellectual Property
Rights, means any infringement or other violation of Intellectual Property
Rights.
 
“Initial Advances” has the meaning ascribed to it in Section 2.1(a).
 
“Intellectual Property Rights” means all actual or prospective rights arising in
connection with any intellectual property or other proprietary rights, including
all rights arising in connection with copyrights, patents, patent applications
and registrations, service marks, trade dress, trade secrets, trademarks, trade
names, designs or mask works.
 
“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement in the form attached hereto as Exhibit C, as it may be
amended, modified or supplemented from time to time in accordance with the terms
thereof.
 
“Intercompany Obligations” has the meaning ascribed to it in Section 9.13(b)(1).
 
“Interim Financing Orders” means, collectively, (i) that certain Interim Order
Granting Debtor’s Emergency Motion for Interim and Final Orders Under 11 U.S.C.
§§ 105, 361, 362, 363(c), 364(c), 364(d)(1), 364(e) and 507 and Fed. R. Bankr.
P. 2002, 4001 and 9014: (I) Authorizing the Debtor to Obtain Postpetition
Financing and Grant Senior Liens and Superpriority Administrative Expense
Status; (II) Authorizing the Debtor to Use Cash Collateral; (III) Granting
Adequate Protection to Prepetition Senior Secured Creditors; and (IV) Scheduling
a Final Hearing Pursuant to Bankruptcy Rules 2002, 4001 and 9014, dated March
14, 2013 (Doc. No. 49 in the Chapter 11 Case), and (ii) that certain Second
Interim Order Granting Debtor’s Emergency Motion for Interim and Final Orders
Under 11 U.S.C. §§ 105, 361, 362, 363(c), 364(c), 364(d)(1), 364(e) and 507 and
Fed. R. Bankr. P. 2002, 4001 and 9014: (I) Authorizing the Debtor to Obtain
Postpetition Financing and Grant Senior Liens and Superpriority Administrative
Expense Status; (II) Authorizing the Debtor to Use Cash Collateral; (III)
Granting Adequate Protection to Prepetition Senior Secured Creditors; and (IV)
Scheduling a Final Hearing Pursuant to Bankruptcy Rules 2002, 4001 and 9014,
dated March 29, 2013 (Doc. No. 113 in the Chapter 11 Case).
 
“Inventory” has the meaning ascribed to such term under the UCC.
 
“Investment Property” has the meaning ascribed to such term under the UCC.
 
 
7

--------------------------------------------------------------------------------

 
 
“Laurus” has the meaning ascribed to it in the Preamble.
 
“Leased Real Property” means the Borrower’s offices and facilities located at
(i) 300 South Hyde Park Avenue, Suite 210, in Tampa, Florida, and (ii) 8500
Evergreen Boulevard, NW in Minneapolis, Minnesota.
 
“Lender” and “Lenders” have the meanings ascribed to them in the Preamble.
 
“Licensed Intellectual Property” has the meaning ascribed to it in Section
5.10(b).
 
“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or subsequently
acquired, and whether arising by agreement or operation of law.
 
“Loan Documents” means this Agreement, the Notes, the Financing Orders, the
Security Documents, and every other agreement, note, document, contract or
instrument to which the Borrower now or in the future may be a party with the
Lenders or the Agent with respect to the Credit Facility.
 
“LV Lenders” has the meaning ascribed to it in the Preamble.
 
“Material Adverse Effect” means any of the following:
 
(i)            A material adverse effect on the business, operations, results of
operations, assets, liabilities or financial condition of the Borrower;
 
(ii)           A material adverse effect on the ability of the Borrower to
perform its obligations under the Loan Documents;
 
(iii)          A material adverse effect on the ability of the Agent to enforce
the Obligations or to realize the intended benefits of the Security Documents,
including a material adverse effect on the validity or enforceability of any
Loan Documents, or on the status, existence, perfection, priority (subject to
Permitted Liens) or enforceability of any Lien securing payment or performance
of the Obligations; or
 
(iv)           any claim against the Borrower, not previously disclosed to the
Lenders, with a reasonable likelihood of an adverse decision that would result
in the occurrence of an event described in clauses (i), (ii), or (iii) above.
 
“Maturity Date” means December 31, 2013.
 
“Maximum Corps Real Lender Advance Amount” means $3,000,000.00 (which is
inclusive of the Additional Prepetition Corps Real Lender Advance).
 
“Maximum LV Lenders Advance Amount” means $3,000,000.00.
 
 
8

--------------------------------------------------------------------------------

 
 
“Notes” mean, collectively, the Secured Promissory Notes executed by the
Borrower and payable to the order of (i) the Corps Real Lender with respect to
the Maximum Corps Real Lender Advance Amount and (ii) the LV Lenders with
respect to the Maximum LV Lenders Advance Amount, which shall be substantially
in the form of Exhibit D attached hereto, as the same may be renewed and amended
from time to time, and all replacements thereto.
 
“Notice of Borrowing” has the meaning ascribed to it in Section 2.3.


“Obligations” means each and every debt, liability and obligation of every type
and description which the Borrower may now or at any time hereafter owe to the
Lenders, including, without limitation, all Advances, Indebtedness, fees and
other obligations hereunder and under the other Loan Documents, whether such
debt, liability or obligation now exists or is hereafter created or incurred,
whether it arises in a transaction involving the Lenders alone or in a
transaction involving other creditors of the Borrower, and whether it is direct
or indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or sole, joint, several or joint and several;
provided, however, that the term “Obligations” shall not include the Prepetition
Lenders Indebtedness.


“OFAC” has the meaning ascribed to it in Section 6.6(b).
 
“Other Successful Bidder” means the Person, other than the Stalking Horse
Purchaser, approved by the Bankruptcy Court as the Successful Bidder in the Sale
Order.
 
“Owned Intellectual Property” has the meaning ascribed to it in Section 5.10(a).
 
“Party” and “Parties” have the meanings ascribed to them in the Preamble.
 
“Permitted Lien” and “Permitted Liens” have the meanings ascribed to them in
Section 6.3(a).
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint stock company, trust, unincorporated
organization, or government or any agency or political subdivision thereof.
 
“Petition Date” has the meaning ascribed to it in the Recitals to this
Agreement.
 
“Plan” means the First Amended Plan of Reorganization of Biovest International,
Inc. Under Chapter 11 of Title 11, United States Code dated as of April 18,
2013, including all exhibits thereto (on file at Doc. No. 189 in the Chapter 11
Case), as it shall be amended (with the approval of the Lenders).
 
“Plan Effective Date” means the Effective Date of the Confirmed Plan, as that
term is defined in the Confirmed Plan or the Confirmation Order, as the case may
be.
 
“Plan Transaction” has the meaning ascribed to it in Section 4.1(b).
 
“Post-Termination Carve-Out” has the meaning set forth in the Final Financing
Order.
 
 
9

--------------------------------------------------------------------------------

 
 
“Preamble” means the first paragraph of this Agreement.
 
“Prepetition Corps Real Lender Indebtedness” has the meaning ascribed to it in
the Recitals to this Agreement.
 
“Prepetition Lenders Indebtedness” means, collectively, the Prepetition Corps
Real Lender Indebtedness, the Additional Prepetition Corps Real Lender Advance
and the Prepetition LV Lenders Indebtedness.
 
“Prepetition LV Lenders Indebtedness” has the meaning ascribed to it in the
Recitals to this Agreement.
 
“PSource” has the meaning ascribed to it in the Preamble.
 
“Sale Closing Date” means the date the Borrower closes upon the sale of
substantially all of the Borrower’s assets pursuant to the Asset Purchase
Agreement, as approved by the Sale Order.
 
“Sale Hearing” has the meaning ascribed to it in Section 4.1(b).
 
“Sale Motion” means the Debtor’s Emergency Motion for Entry of an Order (I)
Approving the Sale of, and Bidding Procedures in Connection with the Sale of,
Substantially All of the Assets of the Debtor or the Rights under the Debtor’s
Amended Plan of Reorganization, (II) Establishing Procedures for the Assumption
and/or Assignment by the Debtor of Certain Executory Contracts and Unexpired
Leases, (III) Approving Initial Overbid Amount and Subsequent Overbid Amounts,
(IV) Approving Form and Manner of Notice of the Sale and Bidding Procedures, and
(V) Setting Objection Deadlines (Doc. No. 163 in the Chapter 11 Case).
 
“Sale Order” means the Final Order entered by the Bankruptcy Court in the
Chapter 11 Case granting the Sale Motion and either (i) approving the Asset
Purchase Agreement and the Section 363 Sale Transaction, or (ii) approving the
Plan Transaction.
 
“SEC” means the Securities and Exchange Commission.
 
“Section 363 Sale Transaction” has the meaning ascribed to it in Section 4.1(b).
 
“Security Documents” means, collectively, this Agreement, the Intellectual
Property Security Agreement, and any other Loan Document delivered to the Agent
from time to time to secure the Obligations.
 
“Security Interest” has the meaning ascribed to it in Section 3.1.
 
“Senior Obligations” has the meaning ascribed to it in Section 9.13(b)(1).
 
“Stalking Horse Purchaser” means, collectively, Corps Real, LLC and LV
Administrative Services, Inc., as Agent for the LV Lenders.
 
 
10

--------------------------------------------------------------------------------

 
 
“Subsidiary” means any Person of which more than fifty percent (50%) of the
outstanding ownership interests having general voting power under ordinary
circumstances to elect a majority of the board of directors or the equivalent of
such Person, regardless of whether or not at the time ownership interests of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency, is at the time directly or indirectly owned by the
Borrower, by the Borrower and one or more other Subsidiaries, or by one or more
other Subsidiaries.
 
“Successful Bidder” has the meaning ascribed to it in the Bidding Procedures.
 
“Termination Date” means the first to occur of (i) the Maturity Date, (ii) the
Sale Closing Date, (iii) the Plan Effective Date, if the Stalking Horse
Purchaser is not the Successful Bidder, or (iv) the date the Agent demands
payment of the Obligations, following an Event of Default, pursuant to Section
7.2.
 
“UCC” means the Uniform Commercial Code in effect in the state designated in
this Agreement as the state whose laws shall govern this Agreement, or in any
other state whose laws are held to govern this Agreement or any portion of this
Agreement.
 
“U.S.A. Patriot Act” has the meaning ascribed to it in Section 5.12.
 
“Valens Offshore I” has the meaning ascribed to it in the Preamble.
 
“Valens Offshore II” has the meaning ascribed to it in the Preamble.
 
“Valens U.S.” has the meaning ascribed to it in the Preamble.
 
Section 1.2.     Other Definitional Terms; Rules of Interpretation.  The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  All accounting terms not otherwise defined herein
have the meanings assigned to them in accordance with GAAP.  All terms defined
in the UCC and not otherwise defined herein have the meanings assigned to them
in the UCC.  References herein to Articles, Sections, subsections, Exhibits,
Schedules and the like are to Articles, Sections and subsections of, or Exhibits
or Schedules attached to, this Agreement unless otherwise expressly provided.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  Unless the context in which used herein
otherwise clearly requires, “or” has the inclusive meaning represented by the
phrase “and/or”.  Defined terms include in the singular number the plural and in
the plural number the singular.  Reference to any agreement (including the Loan
Documents), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof (and, if applicable, in accordance with the terms hereof and the
other Loan Documents), except where otherwise explicitly provided, and reference
to any promissory note includes any promissory note which is an extension or
renewal thereof or a substitute or replacement therefor.  Reference to any law,
rule, regulation, order, decree, requirement, policy, guideline, directive or
interpretation means as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect on the determination date, including rules and
regulations promulgated thereunder.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
AMOUNT AND TERMS OF THE CREDIT FACILITY
 
Section 2.1.     Advances.  The Corps Real Lender and the LV Lenders each agree,
subject to the terms and conditions of this Agreement and the Financing Orders,
to make advances (the “Advances”) to the Borrower from the Closing Date to and
until (but not including) the Termination Date, as follows:
 
(a)  Upon the entry by the Bankruptcy Court of each of the Interim Financing
Orders, the Corps Real Lender shall make Advances to the Borrower in the amounts
authorized by the Bankruptcy Court in the Interim Financing Orders (the “Initial
Advances”).  Following the entry by the Bankruptcy Court of the Final Financing
Order, upon delivery of a Notice of Borrowing by the Borrower in accordance with
Section 2.3, the Corps Real Lender shall make additional Advances to the
Borrower in accordance with the Chapter 11 Case Budget or the Annual Budget, as
the case may be; provided that, the aggregate amount of all Advances to be made
under the Credit Facility by the Corps Real Lender shall not exceed the Maximum
Corps Real Lender Advance Amount.
 
(b)  Once the Maximum Corps Real Lender Advance Amount has been disbursed to the
Borrower, upon delivery of a Notice of Borrowing by the Borrower in accordance
with Section 2.3, the LV Lenders shall make additional Advances to the Borrower
in accordance with the Chapter 11 Case Budget or the Annual Budget, as the case
may be; provided that, the aggregate amount of all Advances to be made under the
Credit Facility by the LV Lenders shall not exceed the Maximum LV Lenders
Advance Amount.
 
(c)    The Corps Real Lender represents and warrants to the Borrower that,
subject to the terms and conditions of this Agreement (including Section
2.1(d)), it is obligated to advance the Maximum Corps Real Lender Advance Amount
to the Borrower, including following the Plan Effective Date to the extent of
any un-advanced portion of the Maximum Corps Real Lender Advance Amount.  The LV
Lenders represent and warrant to the Borrower that, subject to the terms and
conditions of this Agreement (including Section 2.1(d)), they are obligated to
advance the Maximum LV Lenders Advance Amount to the Borrower, including
following the Plan Effective Date to the extent of any un-advanced portion of
the Maximum LV Lenders Advance Amount.  Notwithstanding the foregoing, after the
Plan Effective Date, neither the Corps Real Lender with respect to the
un-advanced portion of the Maximum Corps Real Lender Advance Amount nor the LV
Lenders with respect to the un-advanced portion of the Maximum LV Lenders
Advance Amount shall be obligated to make any Advance hereunder if the Borrower
is able to obtain funding from a capital raise, third party financing or
proceeds from a partnership/licensing agreement or otherwise.
 
(d)           Notwithstanding anything to the contrary contained in this
Agreement or the Financing Orders, upon the occurrence of the Termination Date,
neither the Corps Real Lender with respect to the un-advanced portion of the
Maximum Corps Real Lender Advance Amount nor the LV Lenders with respect to the
un-advanced portion of the Maximum LV Lenders Advance Amount shall be obligated
to make any Advance hereunder.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 2.2.    The Notes.  The Advances by the Corps Real Lender and the LV
Lenders shall be evidenced by the Notes.  The Agent is hereby irrevocably
authorized by the Borrower to enter on the schedule forming a part of the Notes,
or otherwise in its records, appropriate notations evidencing the date and the
amount of each Advance, and, in the absence of manifest error, such notations
shall constitute prima facie evidence thereof.  The Agent is hereby irrevocably
authorized by the Borrower to attach to and make a part of each of the Notes a
continuation of any such schedule as and when required.  No failure on the part
of the Agent to make any notation as provided in this Section 2.2 shall in any
way affect any Advance or the rights of the Lenders under the Loan Documents or
the Obligations of the Borrower.
 
Section 2.3.     Notice and Manner of Borrowing.
 
(a)           Whenever the Borrower desires to obtain an Advance hereunder, the
Borrower shall give notice to the Agent (which notice shall be irrevocable) by
telecopy or telephone received by no later than 10:00 am., New York, New York
time, on the date that is one (1) Business Day before the day on which the
requested Advance is to be made. The Borrower may request Advances hereunder on
a weekly or a bi-weekly basis, as determined by the Borrower. Each Advance
requested shall be for an amount equal to the amount set forth in the Chapter 11
Case Budget or the Annual Budget, as the case may be, for the one-week period or
the two-week period covered by the Borrower’s request.  Each such notification
by telephone pursuant to this Section 2.3 shall be immediately followed by a
written confirmation thereof by the Borrower in substantially the form of
Exhibit E attached hereto (a “Notice of Borrowing”); provided that, if such
written confirmation differs in any material respect from the action taken by
the Agent, the records of the Agent shall be conclusive absent manifest
error.  Each Notice of Borrowing shall specify (i) the requested date of such
borrowing (which shall be a Business Day), and (ii) the principal amount of
Advance to be borrowed.
 
(b)           Subject to the terms and conditions hereof, the applicable Lender
shall make available to the Agent, in immediately available funds, by no later
than 1:00 p.m., New York, New York time, on the date upon which any Advance is
to be made to the Borrower, the entire amount of the requested Advance; provided
that, in the case of an Advance by the LV Lenders, each LV Lender shall be
required to make available to the Agent such LV Lender’s Advance Percentage of
the requested Advance.  In the event that any LV Lender refuses or fails to make
available to the Agent such LV Lender’s Advance Percentage of the requested
Advance (the “Advance Shortfall”), the remaining LV Lenders shall immediately
make available to the Agent the amount of the Advance Shortfall based on each
such LV Lender’s Advance Percentage (not taking into account in such instance
the Advance Percentage of the LV Lender that refused or failed to make available
its share of the required Advance).  The Agent shall, in turn, disburse each
Advance on the effective date specified therefor by wire transfer to the Deposit
Account.  In no event shall the Agent (in its capacity as the Agent) have any
obligation to fund any Advances.
 
(c)           The Corps Real Lender shall not have any obligation to make an
Advance to the Borrower hereunder to the extent that the amount of the requested
Advance exceeds the Maximum Corps Real Lender Advance Amount, and the LV Lenders
shall not have any obligation to make an Advance to the Borrower hereunder to
the extent that the amount of the requested Advance exceeds the Maximum LV
Lenders Advance Amount.
 
 
13

--------------------------------------------------------------------------------

 
 
(d)           All of the Advances shall be secured by the Collateral.
 
Section 2.4.     Interest; Application of Payments; Usury.
 
(a)           Interest. The principal amount of the Advances shall bear interest
at the rate of sixteen percent (16%) per annum and shall be calculated based on
a year of 360 days for the actual number of days elapsed.
 
(b)           Application of Payments. Any payments required to be made by the
Borrower hereunder shall be applied to the Obligations on the first Business Day
after receipt by the Agent in the Agent’s general account.  The Agent shall
apply such payments in satisfaction of the Obligations in such order as the
Agent determines in its sole discretion.
 
(c)           Usury.  No change in the interest rate hereunder shall be put into
effect which would result in an interest rate greater than the highest rate
permitted by law.  Notwithstanding anything to the contrary contained in any
Loan Document, all agreements which either now are or which shall become
agreements between the Borrower and the Lenders are hereby limited so that in no
contingency or event whatsoever shall the total liability for payments in the
nature of interest, additional interest and other charges exceed the applicable
limits imposed by any applicable usury laws.  If any payments in the nature of
interest, additional interest and other charges made under any Loan Document are
held to be in excess of the limits imposed by any applicable usury laws, it is
agreed that any such amount held to be in excess shall be considered payment of
principal hereunder, and the Obligations evidenced hereby shall be reduced by
such amount so that the total liability for payments in the nature of interest,
additional interest and other charges shall not exceed the applicable limits
imposed by any applicable usury laws, in compliance with the desires of the
Borrower and the Lenders.  This provision shall never be superseded or waived
and shall control every other provision of the Loan Documents and all agreements
between the Borrower and the Lenders, or their successors and assigns.
 
Section 2.5.     Time for Principal and Interest Payments; Payment on
Non-Business Days.
 
(a)           Time for Principal and Interest Payments.  The outstanding
principal amount of all Advances and all accrued and unpaid interest on the
Advances shall be due and payable on the Termination Date; provided, however,
that if the Stalking Horse Purchaser is the Successful Bidder, then upon the
occurrence of either (i) the Sale Closing Date or (ii) the Plan Effective Date,
the Borrower shall have no obligation to pay any of the Obligations (whether for
Advances prior to or following the Plan Effective Date) or any of the
Prepetition Lenders Indebtedness, and the Lenders and the Agent shall have no
Claims of any nature whatsoever against the Borrower, including, but not limited
to, with respect to any of the Obligations (whether for Advances prior to or
following the Plan Effective Date) or any of the Prepetition Lenders
Indebtedness.
 
(b)           Payment on Non-Business Days.  Whenever any payment to be made
hereunder shall be stated to be due on a day which is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest on the
Advances hereunder.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 2.6     No Voluntary Prepayment.  The Borrower may not prepay the
Advances, in whole or in part, except as otherwise provided in the Confirmation
Order or the Sale Order.
 
Section 2.7     Use of Proceeds.  The Borrower shall use the proceeds of
Advances for the purpose of funding certain costs and expenses of the Borrower
in accordance with the Budgets.  No proceeds of any Advance may be utilized by
the Borrower to finance in any way any professional fees, disbursements, costs
or expenses incurred in connection with asserting, investigating, or preparing
any claims or causes of action against the Agent, the Lenders, or their counsel
or advisors (including advisors to their counsel), arising from or relating to
this Agreement or the Prepetition Lenders Indebtedness, and/or investigating,
challenging or raising any defenses to the Obligations and/or the Liens granted
under this Agreement or the Liens securing the Prepetition Lenders Indebtedness.
 
Section 2.8      Liability Records.  The Agent may maintain from time to time,
at its discretion, records as to the Obligations.  All entries made on any such
record, if presented to the Borrower, shall be presumed correct until the
Borrower establishes the contrary.  Upon the Agent’s demand, the Borrower will
admit and certify in writing the exact principal balance of the Obligations that
the Borrower then asserts to be outstanding.  Any billing statement or
accounting rendered by the Agent shall be conclusive and fully binding on the
Borrower unless the Borrower gives the Agent written notice of its objection to
any billing statement or accounting within thirty (30) days after receipt
thereof.
 
Section 2.9     Single Loan.  All Advances to the Borrower and all of the other
Obligations of the Borrower arising under this Agreement and the other Loan
Documents shall constitute one general obligation of the Borrower secured by all
of the Collateral.
 
Section 2.10   Grants, Rights and Remedies.  The Liens, the Security Interest
and the administrative priority granted pursuant to Article III may be
independently granted by the Loan Documents.  This Agreement, the Interim
Financing Orders, the Final Financing Order and such other Loan Documents
supplement each other, and the grants, priorities, rights and remedies of the
Agent hereunder and thereunder are cumulative.
 
Section 2.11   Perfection.  The Liens and Security Interest securing the
Obligations, as granted in Article III, shall be deemed valid and perfected by
the entry of the Interim Financing Orders and the entry of the Interim Financing
Orders shall have occurred on or before the date of any Advance authorized
thereunder.  The Agent shall be permitted, but is not required, to file any
financing statements, leasehold mortgages, security agreements, notices of Lien
or similar instruments in any jurisdiction or filing office or to take any other
action in order to validate or perfect the Liens and Security Interest granted
by or pursuant to this Agreement, the Financing Orders or any other Loan
Document, and such Liens and Security Interest shall be deemed perfected without
the Agent taking any action whatsoever.  Notwithstanding the foregoing, the
Borrower agrees, promptly upon request by the Agent, to take all actions
reasonably requested by the Agent to perfect a first priority Lien in all or any
portion of the Collateral (subject to the Permitted Liens).
 
 
15

--------------------------------------------------------------------------------

 
 
Section 2.12   Waiver of Any Priming Rights.  The Borrower agrees on behalf of
itself and its bankruptcy estate that, for so long as any Obligations shall be
outstanding, the Borrower and the Borrower’s bankruptcy estate hereby
irrevocably waive any right pursuant to Section 364(c) or 364(d) of the
Bankruptcy Code or otherwise to grant any Lien of equal or greater priority than
the Lien securing the Obligations or to approve a Claim of equal or greater
priority than the Obligations.
 
Section 2.13   Waiver of Claims to Surcharge.  The Borrower and the Borrower’s
bankruptcy estate hereby waive any claims to surcharge the Collateral under
Section 506(c) of the Bankruptcy Code.
 
ARTICLE III
 
SECURITY INTEREST; OCCUPANCY; SETOFF
 
Section 3.1.    Grant of Security Interest.  The Borrower hereby pledges,
assigns and grants to the Agent, for the benefit of itself and as agent for the
Lenders, a continuing first priority Lien and security interest (subject only to
(i) the Carve-Out, (ii) the Post-Termination Carve-Out, and (iii) the Permitted
Liens), in accordance with Section 364(d)(1) of the Bankruptcy Code, in the
Collateral (collectively referred to as the “Security Interest”), as security
for the payment and performance of the Obligations due hereunder. Upon request
by the Agent, the Borrower will grant to the Agent, for the benefit of itself
and as agent for the Lenders, a security interest in all commercial tort claims
that the Borrower may have against any Person.
 
Section 3.2.    Lien Perfection; Further Assurances.  The Interim Financing
Orders, and if and when it becomes effective, the Final Financing Order, shall
be sufficient and conclusive evidence of the validity, perfection and priorities
of the Agent’s Liens upon the Collateral, without the necessity of filing or
recording any financing statement, assignment, mortgage, leasehold mortgage, or
other instrument or document which may otherwise be required under the law of
any jurisdiction or the taking of any other action to validate or perfect the
Liens of the Agent in and to the Collateral or to entitle the Agent to the
priorities granted herein; provided, however, the Borrower shall  execute such
instruments, assignments, mortgages, or documents as are necessary to perfect
the Agent’s Liens upon any of the Collateral and shall take such other action as
may be reasonably required to perfect or to continue the perfection of the
Agent’s Liens upon the Collateral.  The Borrower hereby irrevocably authorizes
the Agent at any time and from time to time to file in any UCC jurisdiction any
initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of the Borrower or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of the State of Delaware or such other
jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required by part 5 of Article 9 of
the UCC of the State of the Borrower’s location for the sufficiency or filing
office acceptance of any financing statement or amendment, including (i) whether
the Borrower is an organization, the type of organization and any organization
identification number issued to the Borrower, and, (ii) in the case of a
financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates.  The Borrower agrees to furnish any
such information to the Agent promptly upon request.  The Borrower also ratifies
its authorization for the Agent to have filed in any UCC jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof.  No such filing or recordation shall be necessary or required in order
to create or perfect any such Lien.  At the Agent’s request, the Borrower shall
also promptly execute or cause to be executed and shall deliver to the Agent any
and all documents, instruments and agreements deemed necessary by the Agent to
give effect to or carry out the terms or intent of the Loan Documents
hereunder.  For purposes of any such financing statements, the Borrower
represents and warrants that the following information is true and correct:
 
 
16

--------------------------------------------------------------------------------

 
 
 
Name and address of the Borrower:

 
Biovest International, Inc.

 
300 South Hyde Park Avenue, Suite 210

 
Tampa, Florida 33606
 
Federal Employer Identification No.: 41-1412084
Delaware Organizational Identification No.: 3362955

 
Section 3.3.    Superpriority Administrative Expense Claim.  Subject to the
Carve-Out and the Permitted Liens, the Obligations of the Borrower arising
hereunder after the Closing Date shall constitute, in accordance with Section
364(c) of the Bankruptcy Code, a superpriority administrative claim having
priority over any and all administrative expenses of and unsecured Claims
against the Borrower now existing or hereafter arising, of any kind or nature
whatsoever, including, without limitation, all administrative expenses of the
kind specified in, or arising or ordered under, Sections 105, 326, 328, 503(b),
506(c), 507(a), 507(b), 546(c), 726 and 1114 of the Bankruptcy Code.  The Agent
shall have a superpriority administrative expense claim against the Borrower’s
estate pursuant to Section 364(c) of the Bankruptcy Code for the Obligations,
which shall be prior, senior and superior to any other Claim, including any
other superpriority administrative expense claim of any kind or nature, subject
to the Carve-Out, the Post-Termination Carve-Out, and the Permitted Liens and
except as provided herein and/or in the Financing Orders.  The Obligations of
the Borrower hereunder are Claims to be afforded priority over administrative
expenses pursuant to Section 364(c)(1) of the Bankruptcy Code, as provided
herein and/or in the Financing Orders, and secured by Liens pursuant to Section
364 of the Bankruptcy Code as provided herein.
 
Section 3.4.     Notification of Account Debtors and Other Obligors.  The Agent
may, at any time during a Default Period, notify any account debtor or other
Person obligated to pay the amount due that such right to payment has been
assigned or transferred to the Agent for security and shall be paid directly to
the Agent.  The Borrower will join in giving such notice if the Agent so
requests.  At any time after the Borrower or the Agent gives such notice to an
account debtor or other obligor, the Agent may, but need not, in the Agent’s
name or in the Borrower’s name, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of, or securing, any such
right to payment, or grant any extension to, make any compromise or settlement
with or otherwise agree to waive, modify, amend or change the obligations
(including collateral obligations) of any such account debtor or other
obligor.  Upon the occurrence of an Event of Default and during the continuation
thereof, the Agent may, in the Agent’s name or in the Borrower’s name, as the
Borrower’s agent and attorney-in-fact, notify the United States Postal Service
for delivery of the Borrower’s mail to any address designated by the Agent,
provided that the Agent shall also notify the Borrower promptly after it
provides such notice to the United States Postal Service, and/or otherwise
intercept the Borrower’s mail, and receive, open and dispose of the Borrower’s
mail, applying all Collateral as permitted under this Agreement and holding all
other mail for the Borrower’s account or forwarding such mail to the Borrower’s
last known address.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 3.5.     Assignment of Insurance.  As additional security for the
payment and performance of the Obligations, the Borrower hereby assigns to the
Agent any and all monies (including proceeds of insurance and refunds of
unearned premiums (except as may otherwise be provided in any premium finance
agreement to which the Borrower is or may be a party)) due or to become due
under, and all other rights of the Borrower with respect to, any and all
policies of insurance now or at any time hereafter covering the Collateral or
any evidence thereof or any business records or valuable papers pertaining
thereto, and the Borrower hereby directs the issuer of any such policy to pay
all such monies directly to the Agent.  At any time, whether or not a Default
Period then exists, the Agent may (but need not), in the Agent’s name or in the
Borrower’s name, execute and deliver proof of claim, receive all such monies,
endorse checks and other instruments representing payment of such monies, and
adjust, litigate, compromise or release any claim against the issuer of any such
policy.  Any monies received as payment for any loss under any insurance policy
mentioned above (other than liability insurance policies), or as payment of any
award or compensation for condemnation or taking by eminent domain, shall be
paid over to the Agent to be applied, at the option of the Agent, either to the
prepayment of the Obligations or shall be disbursed to the Borrower under staged
payment terms reasonably satisfactory to the Agent for application to the cost
of repairs, replacements, or restorations.  Any such repairs, replacements, or
restorations shall be effected with reasonable promptness and shall be of a
value at least equal to the value of the items or property destroyed prior to
such damage or destruction.
 
Section 3.6.     Occupancy.
 
(a)           The Borrower hereby irrevocably grants to the Agent the right to
take possession of the Leased Real Property at any time following an Event of
Default within three (3) days of the Borrower’s receipt of notice thereof from
the Agent, to the exclusion of Borrower.
 
(b)           The Agent may use the Leased Real Property only to hold, process,
manufacture, sell, use, store, liquidate, realize upon or otherwise dispose of
items that are Collateral and for other purposes that the Agent may in good
faith deem to be related or incidental purposes.
 
(c)           The Agent’s right to hold the Leased Real Property shall cease and
terminate upon the earlier of (i) payment in full and discharge of all
Obligations and termination of the Credit Facility, and (ii) final sale or
disposition of all items constituting Collateral and delivery of all such items
to purchasers.
 
(d)           The Agent shall not be obligated to pay or account for any rent or
other compensation for the possession, occupancy or use of any of the Leased
Real Property; provided, however, that if the Agent does pay or account for any
rent or other compensation for the possession, occupancy or use of any of the
Leased Real Property, the Borrower shall reimburse the Agent promptly for the
full amount thereof.  In addition, the Borrower will pay, or reimburse the Agent
for, all taxes, fees, duties, imposts, charges and expenses at any time incurred
by or imposed upon the Agent by reason of the provisions of this Section 3.6.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 3.7.    License.  Without limiting the generality of any other Security
Document, the Borrower hereby grants to the Agent for so long as any Obligations
remain outstanding hereunder a non-exclusive, worldwide and royalty-free license
to use or otherwise exploit all Intellectual Property Rights of the Borrower
following an Event of Default for the purpose of:  (a) completing the
manufacture of any in-process materials during any Default Period so that such
materials become saleable Inventory, all in accordance with the same quality
standards previously adopted by the Borrower for its own manufacturing; and (b)
selling, licensing, leasing or otherwise disposing of any or all Collateral
during any Default Period.
 
Section 3.8.    Setoff.  The Agent may at any time or from time to time, at its
sole discretion and without demand and without notice to anyone, setoff any
liability owed to the Borrower by the Lenders, whether or not due, against any
outstanding Obligations that are due and payable under the Loan Documents.
 
Section 3.9.    Collateral.  This Agreement does not contemplate a sale of
accounts, contract rights or chattel paper, and, as provided by law, the
Borrower is entitled to any surplus and shall remain liable for any
deficiency.  The Agent’s duty of care with respect to Collateral in its
possession (as imposed by law) shall be deemed fulfilled if it exercises
reasonable care in physically keeping such Collateral, or in the case of
Collateral in the custody or possession of a bailee or other third Person,
exercises reasonable care in the selection of the bailee or other third Person,
and the Agent need not otherwise preserve, protect, insure or care for any
Collateral.  The Agent shall not be obligated to preserve any rights the
Borrower may have against prior parties, to realize on the Collateral at all or
in any particular manner or order or to apply any cash proceeds of the
Collateral in any particular order of application.  The Agent has no obligation
to clean up or otherwise prepare the Collateral for sale.  The Borrower waives
any right it may have to require the Agent or the Lenders to pursue any third
Person for any of the Obligations.
 
Section 3.10.  Survival.  Subject to Section 3.11, the Liens, lien priority,
administrative priorities and other rights and remedies granted to the Agent and
the Lenders pursuant to this Agreement, the Financing Orders and the other Loan
Documents (specifically including, but not limited to, the existence, perfection
and priority of the Liens and security interests provided herein and therein,
and the administrative priority provided herein and therein) shall not be
modified, altered or impaired in any manner by any other financing or extension
of credit or incurrence of debt by the Borrower (pursuant to Section 364 of the
Bankruptcy Code or otherwise), or by any dismissal or conversion of the Chapter
11 Case, or by any other act or omission whatsoever.  Without limitation,
notwithstanding any such order, financing, extension, incurrence, dismissal,
conversion, act or omission:
 
(a)           except for the Carve-Out, the Post-Termination Carve-Out, and the
Permitted Liens, no costs or expenses of administration which have been or may
be incurred in the Chapter 11 Case or any conversion of the same or in any other
proceedings related thereto, and no priority Claims, are or will be prior to or
on a parity with any Claim of the Lenders against the Borrower in respect of any
Obligations;
 
(b)           except for the Carve-Out, the Post-Termination Carve-Out, and the
Permitted Liens, the Liens in favor of the Agent set forth in Section 3.1 shall
constitute valid and perfected priming first priority Liens and security
interests and shall be prior to all other Liens and security interests, now
existing or hereafter arising, in favor of any other creditor or any other
Person whatsoever; and
 
 
19

--------------------------------------------------------------------------------

 
 
(c)           the Liens in favor of the Agent set forth herein and in the other
Loan Documents shall continue to be valid and perfected without the necessity
that the Agent file or record financing statements, mortgages or otherwise
perfect its Lien under applicable non-bankruptcy law.
 
Section 3.11.   Termination of Liens.  Notwithstanding anything to the contrary
contained in this Agreement, any other Loan Document, or the Financing Orders,
the Liens, lien priority, administrative priorities and other rights and
remedies granted to the Agent and the Lenders pursuant to this Agreement, the
Financing Orders and the other Loan Documents (specifically including, but not
limited to, the existence, perfection and priority of the Liens and security
interests provided herein and therein, and the administrative priority provided
herein and therein) shall be terminated and no longer of any force and effect as
of the Sale Closing Date or the Plan Effective Date.  As of the Sale Closing
Date or the Plan Effective Date, without any further action by any party, the
Liens and Security Interest granted to the Agent and the Lenders shall be deemed
to be extinguished, satisfied and released.  To the extent that any such Liens
or Security Interest have been filed or recorded publicly, the Agent and the
Lenders hereby authorize the Borrower to take all necessary actions and record
and file all necessary filings that are necessary to cancel, terminate and/or
extinguish such Liens and Security Interest.  Notwithstanding the foregoing
provisions of this Section 3.11, in the event the Stalking Horse Bidder is not
the Successful Bidder, then the Liens, lien priority, administrative priorities
and other rights and remedies granted to the Agent and the Lenders pursuant to
this Agreement, the Financing Orders and the other Loan Documents (specifically
including, but not limited to, the existence, perfection and priority of the
Liens and security interests provided herein and therein, and the administrative
priority provided herein and therein) shall not be terminated until the
Obligations have been paid in full.
 
ARTICLE IV
 
CONDITIONS OF LENDING
 
Section 4.1.    Conditions Precedent to Advances.  The Corps Real Lender’s
obligation to make any Advances in excess of the Corps Real Initial Advances or
the LV Lenders’ obligation to make any Advances shall be subject to the
satisfaction, or the waiver by the Lenders, of each of the following conditions
precedent:
 
(a)           The Agent shall have received all of the following, each properly
executed by the appropriate party and in form and substance satisfactory to the
Agent:
 
(i)            This Agreement.
 
(ii)           The Notes.
 
(iii)          The Intellectual Property Security Agreement.
 
 
20

--------------------------------------------------------------------------------

 
 
(iv)           Certificates of insurance for the policies listed in Schedule
4.1(a) attached hereto, with any applicable hazard insurance containing a
lender’s loss payable endorsement in the Agent’s favor and with all liability
insurance naming the Agent as an additional insured.
 
(v)            A Customer Identification Information form and such other forms
and verification as the Agent may need to comply with the U.S.A. Patriot Act.
 
(vi)           The Borrower’s written confirmation that no litigation has
commenced or, to the Borrower’s knowledge, has been threatened which has not
already been disclosed in writing to the Agent, which, if successful, would have
a material adverse impact on the assets of the Borrower taken as a whole or its
ability to perform any material Obligation or which challenges the validity or
enforceability of all or any part of this Agreement or any other Loan Document.
 
(vii)          Such other documents as the Agent in its reasonable discretion
may require.
 
(b)           The Bankruptcy Court shall have agreed to enter the Bidding
Procedures Order which shall, among other things, (i) approve bidding and sale
procedures in a form acceptable to the Lenders (the “Bidding Procedures”) for
(A) a transaction for the sale of substantially all of the Borrower’s assets to
the Stalking Horse Purchaser pursuant to Sections 363 and 365 of the Bankruptcy
Code, subject to higher or better offers (the “Section 363 Sale Transaction”),
or, alternatively, (B) a transaction for the sale of the right to pay and
acquire the Obligations and the Prepetition Lenders Indebtedness under the Plan
and to fund and perform the Borrower’s obligations under the Plan (the “Plan
Transaction”), (ii) schedule a final hearing on or before May 31, 2013 (the
“Sale Hearing”) for approval of the Sale Transaction or the Plan Transaction,
(iii) schedule the Confirmation Hearing on or before May 31, 2013, to be
conducted simultaneously with the Sale Hearing, (iv) provide that, if the
Stalking Horse Purchaser is the Successful Bidder, the Asset Purchase Agreement
will be consummated with the Stalking Horse Purchaser unless the Plan is
confirmed at the Confirmation Hearing, in which event the Asset Purchase
Agreement will be deemed terminated, and (v) provide that, if the Stalking Horse
Purchaser is not the Successful Bidder, then the Other Successful Bidder shall
be required to pay to the Lenders, on the Sale Closing Date or the Plan
Effective Date, the Obligations and the Prepetition Lenders Indebtedness.
 
(c)           The Interim Financing Orders shall be in full force and effect and
shall not have been reversed, modified, amended, subject to a pending appeal,
stayed or vacated absent the prior written consent of the Agent.
 
(d)           Until the earlier of the Sale Closing Date or the Plan Effective
Date, the representations and warranties of the Borrower contained in Article V
shall be correct in all material respects on and as of the date of such Advance
as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date.
 
(e)           No Event of Default shall have occurred and be continuing.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Agent and the Lenders as follows:
 
Section 5.1.    Existence and Power; Chief Executive Office; Inventory and
Equipment Locations; Federal Employer Identification Number and Organizational
Identification Number.  The Borrower is a corporation, duly organized and
validly existing under the laws of the State of Delaware and is duly licensed or
qualified to transact business in all jurisdictions where the character of the
property owned or leased or the nature of the business transacted by it makes
such licensing or qualification necessary, except where failure so to be
licensed or qualified would not have a Material Adverse Effect.   The Borrower
has all requisite power to conduct its business, to own its properties and to
execute and deliver, and to perform all of its obligations under, the Loan
Documents to which it is a party.  The Borrower’s chief executive office and
principal place of business as of the date of this Agreement is located at 300
South Hyde Park Avenue, Suite 210, Tampa, Florida 33606, and all of the
Borrower’s records relating to its business or the Collateral are kept at the
Leased Real Property.  All Inventory and Equipment of the Borrower is located at
the Leased Real Property.  The Borrower’s federal employer identification number
and organizational identification number in the State of Delaware are set forth
in Section 3.2.
 
Section 5.2.     Capitalization; Voting and Registration Rights.  As of the date
of this Agreement:
 
(a)           the authorized capital stock of the Borrower consists of
550,000,000 shares, of which (i) 500,000,000 are shares of Borrower Common
Stock, 146,510,818 shares of which are issued and outstanding, and (ii)
50,000,000 are shares of preferred stock, par value $.01 per share, none of
which are issued and outstanding;
 
(b)           except for (i) as disclosed on Schedule 5.2 attached hereto, (ii)
as disclosed in Exchange Act Filings, (iii) as disclosed in the Plan or in the
Disclosure Statement, and (iv) the Closing Shares and other shares of Borrower
Common Stock that may be issued or are issuable pursuant to the Plan, there are
no outstanding options, warrants, rights (including conversion or preemptive
rights and rights of first refusal), proxy or stockholder agreements, or
arrangements or agreements of any kind for the purchase or acquisition from the
Borrower of any of its securities;
 
(c)           all issued and outstanding shares of Borrower Common Stock: (i)
have been duly authorized and validly issued and are fully paid and
non-assessable; and (ii) were issued in compliance with all applicable state and
federal laws concerning the issuance of securities;
 
(d)           the rights, preferences, privileges and restrictions of the
Borrower Common Stock are as stated in the Borrower’s Charter; and
 
(e)           except (i) as set forth on Schedule 5.2 attached hereto, (ii) as
disclosed in Exchange Act Filings, and (iii) as disclosed in the Plan or in the
Disclosure Statement, the Borrower is not presently under any obligation, nor
has it granted any rights, to register any of its presently outstanding
securities or any of its securities that may hereafter be issued.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 5.3.     Authorization of Borrowing; No Conflict as to Law or
Agreements.  The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party and the borrowings from time to time hereunder
have been duly authorized by all necessary corporate action on the part of the
Borrower and do not and will not (i) other than entry of the Financing Orders,
require any authorization, consent or approval by, or registration, declaration
or filing with, or notice to, any governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, or any third party,
except such authorization, consent, approval, registration, declaration, filing
or notice as has been obtained, accomplished or given prior to the date hereof;
(ii) violate any provision of any law, rule or regulation (including Regulation
X of the Board of Governors of the Federal Reserve System) or of any order,
writ, injunction or decree presently in effect having applicability to the
Borrower; (iii) violate the Borrower’s Constituent Documents; (iv) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other material agreement, lease or instrument to which the
Borrower is a party as of the date of this Agreement or by which it or its
properties may be bound or affected as of the date of this Agreement; or (v)
result in, or require, the creation or imposition of any Lien (other than the
Security Interest) upon or with respect to any of the properties now owned or
hereafter acquired by the Borrower.
 
Section 5.4.     Binding Agreements.  Subject to the entry of the Financing
Orders, this Agreement is, and on the Closing Date each of the Loan Documents to
which the Borrower is a party and executes will be, a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms and conditions, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and subject to general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).
 
Section 5.5.     Subsidiaries.  Except as set forth in Schedule 5.5 attached
hereto, the Borrower has no Subsidiaries.
 
Section 5.6.     Litigation.  Except as set forth in Schedule 5.6 attached
hereto or as disclosed in the Chapter 11 Case, as of the date of this Agreement,
there are no actions, suits or proceedings pending or, to the Borrower’s
knowledge, threatened against or affecting the Borrower or the properties of the
Borrower before any court or governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, which is reasonably likely to
have a Material Adverse Effect.
 
Section 5.7.     Regulation U.  The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 5.8.    Taxes.  Except as set forth on Schedule 5.8 attached hereto or
as disclosed in the Chapter 11 Case, as of the date of this Agreement, the
Borrower has (i) paid or caused to be paid to the proper authorities when due
all federal, state, provincial, and local taxes required to be withheld by the
Borrower, (ii) filed all federal, provincial, state and local tax returns which,
to the Borrower’s knowledge, are required to be filed, and (iii) paid or caused
to be paid to the respective taxing authorities all taxes as shown on said
returns or on any assessment received by the Borrower to the extent such taxes
have become due.
 
Section 5.9.     Titles and Liens.  Except as set forth on Schedule 5.9 attached
hereto, the Borrower has good and absolute title to all of its tangible personal
property free and clear of all Liens other than the Permitted Liens.
 
Section 5.10.   Intellectual Property Rights.
 
(a)           Owned Intellectual Property.  Schedule 5.10 attached hereto is a
complete list of all patents, applications for patents, registered trademarks,
applications to register trademarks, registered service marks, applications to
register service marks, registered designs, mask works, trade names, trade dress
and copyrights for which the Borrower is an owner of record as of the date of
this Agreement (the “Owned Intellectual Property”).  Except as disclosed on
Schedule 5.10, (i) the Borrower owns the Owned Intellectual Property free and
clear of all restrictions (including covenants not to sue a third party), court
orders, injunctions, decrees, writs or Liens, whether by written agreement or
otherwise, other than Permitted Liens, (ii) no Person other than the Borrower
owns or, except in the ordinary course of business and as set forth on Schedule
5.10, has been granted any right in the Owned Intellectual Property, (iii) all
material Owned Intellectual Property is valid, subsisting and enforceable, and
(iv) the Borrower has taken all commercially reasonable action necessary to
maintain and protect the Owned Intellectual Property.
 
(b)           Intellectual Property Rights Licensed from Others.  Schedule 5.10
is a complete list of all agreements under which the Borrower has licensed
Intellectual Property Rights from another Person (the “Licensed Intellectual
Property”) as of the date of this Agreement, other than readily available,
non-negotiated licenses of computer software and other intellectual property
used solely for performing accounting, word processing and similar
administrative tasks, and a summary of any ongoing payments the Borrower is
obligated to make with respect thereto.  Except as disclosed on Schedule 5.10
and in written agreements, copies of which have been given to the Agent, the
Borrower’s licenses to use the Licensed Intellectual Property are free and clear
of all restrictions, Liens (other than Permitted Liens), court orders,
injunctions, decrees, or writs, whether by written agreement or
otherwise.  Except as disclosed on Schedule 5.10, the Borrower is not obligated
or under any liability whatsoever to make any payments of a material nature by
way of royalties, fees or otherwise to any owner of, licensor of, or other
claimant to, any Intellectual Property Rights.
 
(c)           Infringement.  Except as disclosed on Schedule 5.10, the Borrower
has no knowledge of, and has not received any written claim or notice alleging,
any Infringement of another Person’s Intellectual Property Rights (including any
written claim that the Borrower must license or refrain from using the
Intellectual Property Rights of any third party) nor, to the Borrower’s
knowledge, is there any such threatened claim, in each case insofar as would
reasonably be likely to have a Material Adverse Effect.
 
 
24

--------------------------------------------------------------------------------

 
 
Section 5.11.   Leases.  Except as described on Schedule 5.11 attached hereto,
each lease or sublease for the Leased Real Property is valid and enforceable in
accordance with its terms and is in full force and effect, other than as a
result of the commencement of the Chapter 11 Case.  Except as described on
Schedule 5.11, to the Borrower’s knowledge, no default by any party to any lease
or sublease for the Leased Real Property exists other than as a result of the
commencement of the Chapter 11 Case.  The Borrower has granted the Agent access
to true, correct and complete copies of all leases and subleases for the Leased
Real Property.  No material portion of the Collateral is located at any real
estate location other than the Leased Real Property.
 
Section 5.12.   U.S.A. Patriot Act.  To the extent applicable, the Borrower is
in compliance, in all material respects, with the (i) Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (ii)
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (the “U.S.A. Patriot Act”).  No part of the
proceeds of the Advances will be used, directly or indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
 
ARTICLE VI

 
COVENANTS
 
Until the Sale Closing Date or the Plan Effective Date, the Borrower will comply
with the following requirements, unless the Agent shall otherwise consent in
writing:
 
Section 6.1.     Reporting Requirements.  The Borrower will deliver, or cause to
be delivered, to the Agent each of the following:
 
(a)           Litigation.  Immediately after the commencement thereof, notice in
writing of all litigation and of all proceedings before any governmental or
regulatory agency affecting the Borrower which seek a monetary recovery against
the Borrower in excess of $50,000 (excluding any matters in the Chapter 11 Case)
or seek to enjoin the transactions contemplated hereby or challenge the validity
or enforceability of this Agreement or the Agent’s Liens on the Collateral.
 
(b)           Defaults.  By no later than three (3) days after the Borrower
becomes aware of a Default, an Event of Default or a Material Adverse Effect,
notice in writing of such occurrence.
 
(c)           Executive Officers and Directors.  Promptly upon knowledge
thereof, notice in writing of any change in the persons constituting the
Borrower’s Executive Officers and directors.
 
(d)           Collateral.  Promptly upon knowledge thereof, notice in writing of
any loss of or material damage to any Collateral or of any substantial adverse
change in any Collateral.
 
 
25

--------------------------------------------------------------------------------

 
 
(e)           Violations of Law.  Promptly upon knowledge thereof, notice in
writing of the Borrower’s violation of any law, rule or regulation, the
non-compliance with which would reasonably be likely to result in a Material
Adverse Effect on the Borrower.
 
(f)           Monthly Reports. Within five (5) Business Days after the end of
each month, a Budget Compliance Certificate along with a thirteen (13) week
variance report (commencing with the week of the Petition Date), in form and
substance acceptable to the Agent substantially consistent with the Budgets,
comparing the actual disbursements of the Borrower and Advances under this
Agreement for such period to the budgeted line item amounts set forth in the
Budgets for such period (the “Budget Variance Report”); provided, that, upon the
occurrence and during the continuance of an event that has a Material Adverse
Effect, the Borrower shall provide such variance reports to the Agent on a
weekly basis, two (2) Business Days after the end of each week.
 
(g)          Chapter 11 Case Pleadings.  Copies of all pleadings to be filed by
the Borrower in the Chapter 11 Case at least two (2) Business Days prior to such
pleadings being filed with the Bankruptcy Court.
 
(h)          Committee Reports.                                Promptly after
sending thereof, copies of all written reports given by the Borrower to any
official creditors’ committee in the Chapter 11 Case, other than any such
reports subject to privilege; provided that, the Borrower may redact any
confidential information contained in any such report if the Borrower provides
to the Agent a summary of the nature of the information so redacted.
 
Section 6.2.     Use of Proceeds and Operations.  The Borrower shall use the
proceeds from the Advances in accordance with the Budgets, subject to a weekly
variance of ten percent (10%) with respect to any line item disbursement, and
will engage in no operations, business or activities other than as described in
the description of the Borrower and its business in the Disclosure Statement.
 
Section 6.3.    Permitted Liens; Financing Statements.
 
(a)           The Borrower will not create, incur or suffer to exist any Lien
upon any of its assets, now owned or hereafter acquired, to secure any
indebtedness; excluding, however, from the operation of the foregoing, the
following (each a “Permitted Lien” and collectively, the “Permitted Liens”):
 
(i)             Liens in existence on the date of this Agreement and that are
listed in Schedule 5.9 attached hereto;
 
(ii)            the Security Interest and Liens created by the Security
Documents;
 
(iii)           deposits made in the ordinary course of business of the Borrower
(including, without limitation, security deposits of leases, indemnity bonds,
surety bonds and appeal bonds) in connection with workers’ compensation,
unemployment insurance and other types of social security benefits or to secure
the performance of tenders, bids, contracts (other than for the repayment or
guarantee of borrowed money or purchase money obligations), statutory
obligations and other similar obligations arising as a result of progress
payments under government contracts, in an aggregate amount not to exceed
$50,000;
 
 
26

--------------------------------------------------------------------------------

 
 
(iv)           Liens for taxes not yet due and payable or for taxes being
contested in good faith by appropriate proceedings which are sufficient to
prevent imminent foreclosure of such Liens; provided that, the Borrower shall
immediately pay and satisfy any such Lien in the event there is any risk of
forfeiture of any Collateral but may after paying and satisfying such Lien
continue to prosecute any contest relating thereto; and
 
(v)           statutory, common law or contractual rights of set-off or Liens on
money coming into possession of any depository or other financial institution in
the ordinary course of business.
 
(b)           The Borrower will not amend any financing statements in favor of
the Agent except as permitted by law.
 
Section 6.4.     Indebtedness.  The Borrower will not incur, create, assume or
permit to exist any indebtedness or liability on account of deposits or advances
or any indebtedness for borrowed money or letters of credit issued on the
Borrower’s behalf, or any other indebtedness or liability evidenced by notes,
bonds, debentures or similar obligations, except:
 
(a)           the Prepetition Lenders Indebtedness and any indebtedness of the
Borrower in existence on the date of this Agreement and listed in Schedule 6.4
attached hereto;
 
(b)           indebtedness disclosed in the Chapter 11 Case;
 
(c)           indebtedness relating to Permitted Liens;
 
(d)           indebtedness to trade creditors incurred in the ordinary course of
business;
 
(e)           deferred taxes, to the extent permitted or required to be
accounted for under GAAP;
 
(f)           indebtedness incurred pursuant to this Agreement; and
 
(g)           indebtedness incurred pursuant to the Confirmed Plan.
 
Section 6.5.     Books and Records; Collateral Examination, Inspection and
Appraisals.
 
(a)           The Borrower will keep accurate books of record and account for
itself pertaining to the Collateral and pertaining to its business and financial
condition and such other matters as the Agent may from time to time request in
which true and complete entries will be made in accordance with GAAP and, upon
the Agent’s request and at the Agent’s expense, will permit any officer,
employee, attorney, accountant or other agent of the Agent to audit, review,
make extracts from or copy any and all Books and Records of the Borrower at all
times during ordinary business hours, to send and discuss with account debtors
and other obligors requests for verification of amounts owed to the Borrower,
and to discuss the Borrower’s affairs with any of its directors or Executive
Officers.
 
 
27

--------------------------------------------------------------------------------

 
 
(b)           The Borrower will permit the Agent or its employees, accountants,
attorneys or agents, at the Agent’s expense, to examine and inspect any
Collateral or any other property of the Borrower at any time during ordinary
business hours.
 
Section 6.6.     Compliance with Laws.
 
(a)           The Borrower shall (i) comply with the requirements of applicable
laws and regulations and the Financing Orders, the non-compliance with which
would have a Material Adverse Effect on its business or its financial condition
and (ii) use and keep the Collateral, and require that others use and keep the
Collateral, only for lawful purposes, without violation of any federal, state,
provincial or local law, statute or ordinance.
 
(b)           The Borrower shall (i) not use or permit the use of the proceeds
of the Credit Facility or any other financial accommodation from the Lenders to
violate any of the foreign asset control regulations of the Office of Foreign
Assets Control (“OFAC”) or other applicable law, (ii) comply, and cause each
Subsidiary to comply, with all applicable Bank Secrecy Act laws and regulations,
as amended from time to time, and (iii) otherwise comply with the U.S.A. Patriot
Act as required by federal law and the Agent’s and the Lenders’ policies and
practices.
 
Section 6.7.     Payment of Taxes and Other Claims.  The Borrower will pay or
discharge, when due, (a) all taxes, assessments and governmental charges levied
or imposed upon it or upon its income or profits, upon any properties belonging
to it (including the Collateral) or upon or against the creation, perfection or
continuance of the Security Interest, prior to the date on which penalties
attach thereto, (b) all federal, state, provincial and local taxes required to
be withheld by it, and (c) all lawful claims for labor, materials and supplies
which, if unpaid, might by law become a Lien upon any properties of the
Borrower; provided that, the Borrower shall not be required to pay any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which proper reserves
have been made.
 
Section 6.8.     Maintenance of Properties.
 
(a)           The Borrower will keep and maintain the Collateral and all of its
other properties necessary or useful in its business in all material respects in
good condition, repair and working order (normal wear and tear excepted).  The
Borrower will take all commercially reasonable steps necessary to protect and
maintain its material Intellectual Property Rights.
 
(b)           The Borrower will defend the Collateral against all Liens (other
than Permitted Liens), claims or demands of all Persons (other than the Agent
and the holders of Permitted Liens) claiming the Collateral or any interest
therein.  The Borrower will keep all Collateral free and clear of all Liens
except Permitted Liens.  The Borrower will take all commercially reasonable
steps necessary to prosecute any Person Infringing its material Intellectual
Property Rights and to defend itself against any Person accusing it of
Infringing any Person’s Intellectual Property Rights which would reasonably be
likely to result in a Material Adverse Effect.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 6.9.     Insurance.  The Borrower will obtain and at all times maintain
insurance with insurers acceptable to the Agent, in such amounts, on such terms
(including any deductibles) and against such risks as may from time to time be
required by the Agent, but in all events in such amounts and against such risks
as are usually carried by companies engaged in a similar business and owning
similar properties as the Borrower.  Without limiting the generality of the
foregoing, the Borrower will at all times keep all tangible Collateral insured
against risks of fire (including so-called extended coverage), theft, collision
(for Collateral consisting of motor vehicles) and such other risks and in such
amounts as the Agent may reasonably request, with any loss payable to the Agent
to the extent of its interest, and all policies of such insurance shall contain
a lender’s loss payable endorsement for the Agent’s benefit consistent with this
Agreement.
 
Section 6.10.   Preservation of Existence.  The Borrower will preserve and
maintain its existence and all of its material rights, privileges and franchises
necessary or desirable in the normal conduct of its business and shall conduct
its business in all material respects in an orderly, efficient and regular
manner.
 
Section 6.11.   Delivery of Instruments.  Upon request by the Agent, the
Borrower will promptly deliver to the Agent in pledge all instruments, documents
and chattel paper constituting Collateral, duly endorsed or assigned by the
Borrower.
 
Section 6.12.   Sale or Transfer of Assets.  Except pursuant to the Sale Order,
the Borrower will not sell, lease, assign, transfer or otherwise dispose of (i)
all or any portion of its assets, or (ii) any Collateral or any interest therein
(whether in one transaction or in a series of transactions) to any other Person,
except for sales of inventory in the ordinary course of business.  Except
pursuant to the Sale Order, the Borrower will not transfer any part of its
ownership interest in any material Intellectual Property Rights.  The Borrower
will not permit any agreement under which it has licensed material Licensed
Intellectual Property to lapse.  The Borrower will not license any other Person
to use any of the Borrower’s Intellectual Property Rights.
 
Section 6.13.   Consolidation and Merger; Asset Acquisitions.  Except on the
Plan Effective Date or pursuant to the Sale Order, the Borrower will not
consolidate or amalgamate with or merge into any Person, or permit any other
Person to merge into it, or acquire (in a transaction analogous in purpose or
effect to a consolidation, amalgamation or merger) all or substantially all the
assets of any other Person.
 
Section 6.14.   Place of Business; Name.  The Borrower will not transfer its
chief executive office or principal place of business, or move, relocate, close
or sell any business location, except that the Borrower shall be permitted to
move its Tampa, Florida business offices to 300 South Hyde Park Avenue in Tampa,
Florida if authorized by an order of the Bankruptcy Court. The Borrower will not
permit any tangible Collateral or any records pertaining to the Collateral to be
located in any state, province or area in which, in the event of such location,
a financing statement covering such Collateral would be required to be, but has
not in fact been, filed in order to perfect the Security Interest.  The Borrower
will not change its name or jurisdiction of organization.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 6.15.   Performance by the Agent.  If the Borrower at any time fails to
perform or observe any of the foregoing covenants contained in this Article VI
or elsewhere herein, immediately upon the occurrence of such failure, the Agent
may, but need not, perform or observe such covenant on behalf and in the name,
place and stead of the Borrower (or, at the Agent’s option, in the Agent’s name)
and may, but need not, take any and all other actions which the Agent may
reasonably deem necessary to cure or correct such failure (including the payment
of taxes, the satisfaction of Liens, the performance of obligations owed to
account debtors or other obligors, the procurement and maintenance of insurance,
the execution of assignments, security agreements and financing statements, and
the endorsement of instruments); and the Borrower shall thereupon pay to the
Agent on demand the amount of all monies expended and all costs and expenses
(including reasonable attorneys’ fees and legal expenses) incurred by the Agent
in connection with or as a result of the performance or observance of such
agreements or the taking of such action by the Agent, together with interest
thereon from the date expended or incurred at the interest rate set forth in
Section 2.4(a).  To facilitate the Agent’s performance or observance of such
covenants of the Borrower, the Borrower hereby irrevocably appoints the Agent,
or the Agent’s delegate, acting alone, as the Borrower’s attorney in fact (which
appointment is coupled with an interest) with the right (but not the duty) from
time to time to create, prepare, complete, execute, deliver, endorse or file in
the name and on behalf of the Borrower any and all instruments, documents,
assignments, security agreements, financing statements, applications for
insurance and other agreements required to be obtained, executed, delivered or
endorsed by the Borrower hereunder.
 
Section 6.16.   Financing Orders; Administrative Priority; Lien Priority;
Payment of Claims.  The Borrower will not:
 
(a)           at any time, seek, consent to or suffer to exist any reversal,
modification, amendment, stay or vacation of any of the Financing Orders, except
for modifications and amendments agreed to by the Agent in its sole discretion
in advance and in writing;
 
(b)           at any time, suffer to exist a priority for any administrative
expense or unsecured Claim against the Borrower (now existing or hereafter
arising of any kind or nature whatsoever, including without limitation any
administrative expenses of the kind specified in, or arising or ordered under,
Sections 105, 326, 327, 328, 330, 503(b), 506(c), 507(a), 507(b), 546(c) 726 and
1114 of the Bankruptcy Code) equal or superior to the priority of the Agent in
respect of the Obligations, except for the Carve-Out and the Post-Termination
Carve-Out;
 
(c)           at any time, suffer to exist any Lien on the Collateral having a
priority equal or superior to the Liens in favor of the Agent in respect of the
Collateral with respect to the Obligations, except for Permitted Liens; and
 
(d)           prior to the date on which all Obligations have been fully and
indefeasibly paid and satisfied under a Section 363 Sale Transaction, a Plan
Transaction, or as provided in the Plan, the Borrower shall not pay any
administrative expense claims except (i) Obligations due and payable hereunder,
(ii) administrative expenses incurred in the ordinary course of the Borrower’s
business as contemplated by this Agreement, the Financing Orders, or the Chapter
11 Case Budget, and (iii) any administrative expenses subject to the Carve-Out
or the Post-Termination Carve-Out.
 
 
30

--------------------------------------------------------------------------------

 
 
Section 6.17.    Monitoring and Other Rights.  During the pendency of the
Chapter 11 Case, and thereafter as provided in the Plan (provided that the
Stalking Horse Purchaser is the Successful Bidder), the LV Lenders and the Corps
Real Lender shall have an active oversight role in the management of the
Borrower and its operations, which shall include, but not be limited to:
 
(a)           the right to participate through the Board of Directors and
management in the operation of the Borrower, and to receive, contemporaneously
with the delivery to the members of the Board of Directors, all materials,
including but not limited to, all financial reports, financial forecasts,
research and development reports, product development reports and management
presentations;
 
(b)           to participate in weekly management calls to discuss goals,
progress, results of operations and other matters; and
 
(c)           to monitor Biovest’s Minnesota operation.
 
Section 6.19    SEC Reporting.  The Borrower shall continue to make all required
filings under the Exchange Act with the SEC during the pendency of the Chapter
11 Case.
 
ARTICLE VII

 
EVENTS OF DEFAULT, RIGHTS AND REMEDIES
 
Section 7.1.    Events of Default.  “Event of Default”, wherever used herein,
means any one of the following events:
 
(a)           default in any payment due under the Notes as provided in this
Agreement, or any default with respect to payment of any other Obligations due
from the Borrower to the Lenders as provided in this Agreement;
 
(b)           the Borrower shall Default in the performance of any material
term, covenant or agreement contained in this Agreement, the other Loan
Documents, or the Financing Orders, which Default is not cured within thirty
(30) days after such Default;
 
(c)           the filing by the Borrower or any other Person of any motion,
application or proceeding in the Chapter 11 Case that could reasonably be
expected to result in impairment of the Agent’s or the Lenders’ rights under
this Agreement, including any motion to surcharge the Lenders or the Collateral
under 11 U.S.C. § 506(c) or otherwise;
 
(d)           the filing by the Borrower or any other Person of a motion,
application or proceeding in the Chapter 11 Case seeking to challenge the
Agent’s or the Lenders’ Liens or otherwise commencing any cause of action
against the Agent or the Lenders;
 
(e)           the Bidding Procedures Order is not entered by the Bankruptcy
Court on or before May 15, 2013;
 
(f)           the Borrower withdraws the Sale Motion;
 
 
31

--------------------------------------------------------------------------------

 
 
(g)           the Final Financing Order has not been entered by the Bankruptcy
Court on or before April 20, 2013;
 
(h)           on or before April 20, 2013, the Bankruptcy Court has not entered
an order approving the Disclosure Statement;
 
(i)            the Sale Order or the Confirmation Order, as applicable, has not
been entered by the Bankruptcy Court on or before June 5, 2013;
 
(j)            if either the Sale Closing Date or the Plan Effective Date has
not occurred on or before July 1, 2013;
 
(k)           the Bankruptcy Court enters an order in the Chapter 11 Case
modifying, limiting, subordinating or avoiding the priority of the Obligations
or the Liens on the Collateral securing the Obligations, or the perfection,
priority or validity of the Prepetition Lenders Indebtedness or the Liens on the
collateral securing the Prepetition Lenders Indebtedness, or imposing,
surcharging or assessing against the Lenders, or their claims or any collateral
securing the Prepetition Lenders Indebtedness, the Prepetition Lenders
Indebtedness or the Collateral, any fees, costs or expenses, whether pursuant to
Section 506(c) of the Bankruptcy Code or otherwise;
 
(l)           the Borrower or any other Person (except following the Agent’s
prior written request or with the Agent’s express prior written consent, which
consent shall not be implied from any other action, inaction, or acquiescence of
the Agent) shall file a motion with the Bankruptcy Court or any other court with
jurisdiction in the matter seeking an order, or an order is otherwise entered,
modifying, reversing, revoking, staying, rescinding, vacating, or amending the
Financing Orders or any of the Loan Documents;
 
(m)         the Borrower or any other Person shall file any motion or
application seeking approval of, or Borrower or any other Person shall obtain
Bankruptcy Court approval of, a plan or disclosure statement for a plan of
reorganization which does not include the provisions set forth in the Plan, this
Agreement, and the Bidding Procedures, unless the Agent has expressly joined in
or consented to such plan or modification of the Plan in writing;
 
(n)         the Borrower or any other Person shall file any motion or
application, or the Bankruptcy Court allows the motion or application of the
Borrower or any other Person, which seeks approval for or allowance of any
Claim, Lien, or security interest ranking equal or senior in priority to the
Claims, Liens and Security Interest granted to the Agent under the Financing
Orders or the Loan Documents or any such equal or prior Claim, Lien, or security
interest shall be established in any manner, except, in any case, as expressly
permitted hereunder or under the Financing Orders;
 
(o)         any of the Financing Orders shall cease to be in full force and
effect after the date of entry thereof (whether due to modification, reversal,
revocation, remand, stay, rescission, vacation, amendment, or otherwise) without
the prior written consent of the Agent (and no such consent shall be implied
from any other authorization or acquiescence by the Agent);
 
 
32

--------------------------------------------------------------------------------

 
 
(p)         the filing of any application seeking an order converting the
Chapter 11 Case to a Chapter 7 case under the Bankruptcy Code, or dismissing the
Chapter 11 Case or any subsequent Chapter 7 case either voluntarily or
involuntarily;
 
(q)         the filing of any application seeking an order by the Bankruptcy
Court (i) which provides relief from the automatic stay otherwise imposed
pursuant to Section 362 of the Bankruptcy Code with respect to any asset of the
Borrower having a value of greater than $25,000; (ii) allowing a third party to
proceed against any material assets or contracts of the Borrower having a value
of greater than $25,000; or (iii) otherwise adversely affecting the Agent’s
Liens, claims, or rights and remedies hereunder;
 
(r)          the filing of any application seeking the appointment of a trustee
or an examiner in the Chapter 11 Case without the prior written consent of the
Agent (which consent may be withheld in its sole discretion), or Borrower
applies for, consents to, acquiesces in or fails to object to, any such
application without the prior written consent of the Agent (which consent may be
withheld in its sole discretion);
 
(s)         the accrued amount of administrative expenses of each of the
retained professionals in the Chapter 11 Case exceeds the amounts for each such
professional set forth in the Chapter 11 Case Budget and such excess amounts are
not (i) waived by any such professional or (ii) agreed to be paid by the
Lenders;
 
(t)          any application is made or filed with the Bankruptcy Court to
vacate or shorten the Borrower’s exclusive period under Section 1121 of the
Bankruptcy Code or such exclusive period is vacated or shortened for any reason;
or
 
(u)         without the prior written consent of the Agent, an application is
filed with the Bankruptcy Court for the sale of any of the Collateral, which
application does not (i) provide for the payment of all net proceeds from such
sale to be remitted to the Agent for the benefit of the Lenders as their
interests may appear; or (ii) permit the Lenders, or their assignees or
designees, to collectively credit bid the Prepetition Lenders Indebtedness and
the Obligations.
 
Section 7.2.     Rights and Remedies.  Upon an Event of Default:
 
(a)           (i)           during any Default Period, the Agent may, by notice
to the Borrower, declare the Obligations to be forthwith due and payable,
whereupon all Obligations shall become and be forthwith due and payable, without
presentment, notice of dishonor, protest or further notice of any kind, all of
which the Borrower hereby expressly waives, and the obligations of the Lenders
to make any further Advances hereunder shall terminate; and
 
(ii)           subject to the terms of the Final Financing Order, upon three (3)
Business Days’ notice to the Borrower, the Agent may exercise any or all of the
following rights and remedies, the automatic stay provided under Section 362 of
the Bankruptcy Code shall be deemed automatically lifted or modified to the
extent necessary to allow the Agent to take the actions described in this
Section 7.2, or under any other Loan Document, without further notice or a
hearing, and the Borrower hereby waives all rights with respect to any such
action by the Agent and shall not oppose same other than as may be permitted in
the Financing Orders;
 
 
33

--------------------------------------------------------------------------------

 
 
(b)           the Agent shall have, in addition to all other rights provided
herein and in each other Loan Document, the rights and remedies of a secured
party under the UCC, and under other applicable law, all other legal and
equitable rights to which the Agent may be entitled, including the right to take
immediate possession of the Collateral, to require the Borrower to assemble the
Collateral, at the Borrower’s expense, and to make it available to the Agent at
a place designated by the Agent which is reasonably convenient to both parties
and to enter any of the premises of the Borrower or wherever the Collateral
shall be located, with or without force or process of law, and to keep and store
the same on said premises until sold (and if said premises be the property of
the Borrower, the Borrower agrees not to charge the Agent or any Lender for
storage thereof), and the right to apply for the appointment of a receiver for
the Borrower’s property.  Further, the Agent may, at any time or times after the
occurrence of an Event of Default that is continuing, sell and deliver all
Collateral held by or for the Agent at public or private sale for cash, upon
credit bid by Agent or otherwise, at such prices and upon such terms as the
Agent, in its sole discretion, deems advisable or the Agent may otherwise
recover upon the Collateral in any commercially reasonable manner.  The
requirement of reasonable notice shall be met if such notice is mailed postage
prepaid to Borrower at Borrower’s address as shown in Section 9.3, at least ten
(10) days before the time of the event of which notice is being given.  The
Agent may be the purchaser at any sale, if it is public.  In connection with the
exercise of the foregoing remedies, and not without limitations of any remedies
with respect to Intellectual Property Rights Collateral, the Agent may exercise
the rights and license granted under Section 3.7.  The proceeds of sale, if any,
shall be applied first to all costs and expenses of sale, including reasonable
attorneys’ fees, and second to the payment (in whatever order the Agent elects)
of all Obligations.  After the indefeasible payment and satisfaction in full of
all of the Obligations, and after the payment by the Agent of any other amount
required by any provision of law, including Section 9-608(a)(1) of the UCC (but
only after the Agent has received what the Agent considers reasonable proof of a
subordinate party’s security interest), the surplus, if any, shall be paid to
the Borrower or its representatives or to whosoever may be lawfully entitled to
receive the same, or as a court of competent jurisdiction may direct.  The
Borrower shall remain liable to the Lenders for any deficiency.  The Parties
hereto each hereby agree that the exercise by any Party hereto of any right
granted to it or the exercise by any Party hereto of any remedy available to it
(including, without limitation, the issuance of a notice of redemption, a
borrowing request and/or a notice of default), in each case, hereunder or under
any Loan Document shall not constitute confidential information and no party
shall have any duty to the other Party to maintain such information as
confidential, except for the portions of such publicly filed documents that are
subject to a confidential treatment request made by the Borrower to the SEC;
 
(c)           the Agent may exercise and enforce its rights and remedies under
the Financing Orders and/or the Security Documents;
 
(d)           the Agent may exercise any other rights and remedies available to
it by law or agreement; and
 
(e)           the Agent shall be entitled to seek the appointment of a Chapter
11 trustee and have an expedited hearing with respect to such request, subject
to the Bankruptcy Court’s calendar.
 
 
34

--------------------------------------------------------------------------------

 
 
Section 7.3.     Certain Notices.  If notice to the Borrower of any intended
disposition of Collateral or any other intended action is required by law in a
particular instance, such notice shall be deemed commercially reasonable if
given (in the manner specified in Section 9.3) at least ten (10) calendar days
before the date of intended disposition or other action.
 
Section 7.4.     Termination of Section 7.  Notwithstanding anything to the
contrary contained in this Agreement, any other Loan Document, or the Financing
Orders, all of the provisions and Sections of this Article VII shall be deemed
deleted from this Agreement on the Sale Closing Date or the Plan Effective Date.
 
ARTICLE VIII

 
AGENCY PROVISIONS
 
Section 8.1.     Appointment and Authorization.  Each Lender hereby designates
and appoints the Agent as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes the Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document and
other agreement among the LV Lenders and the Agent, together with such powers as
are reasonably incidental thereto.  The Agent agrees to act as such on the
express conditions contained in this Article VIII.  The provisions of this
Article VIII are solely for the benefit of the Agent and the Lenders and the
Borrower shall not have rights as a third party beneficiary of any of the
provisions contained herein.  Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations, or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent.  Without limiting the generality
of the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.  The Agent shall only exercise or refrain from
exercising any rights or take or refrain from taking any actions which the Agent
is expressly entitled to take or assert under this Agreement and the other Loan
Documents with the prior consent of the Corps Real Lender and in accordance with
any other agreement among any of the LV Lenders and the Agent.
 
Section 8.2.     Delegation of Duties.  With the prior consent of the Corps Real
Lender, the Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees, or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Agent shall not be responsible for the negligence or misconduct of
any agent, employee, or attorney-in-fact that it selects as long as such
selection was made without gross negligence or willful misconduct.
 
 
35

--------------------------------------------------------------------------------

 
 
Section 8.3.     Liability of the Agent.  The Agent shall not (a) be liable for
any action taken or omitted to be taken by it at the direction of the Lenders
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (b) be responsible in any manner to any of the Lenders for any
recital, statement, representation, or warranty made by the Borrower, or any
officer thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement, or other document referred to or provided
for in, or received by the Agent under or in connection with, this Agreement or
any other Loan Document, or the validity, effectiveness, genuineness,
enforceability, or sufficiency of this Agreement or any other Loan Document, or
for any failure of the Borrower to perform its obligations hereunder or
thereunder.  The Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books, or records of the Borrower.
 
Section 8.4.     Reliance by the Agent.  The Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telephone or
telephone message, statement, or other document or conversation believed by it
to be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants, and other
experts selected by the Agent and approved by all of the Lenders.  With the
prior consent of the Corps Real Lender, the Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document.  The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document or other
agreement among the LV Lenders and the Agent in accordance with a request or
consent of the Corps Real Lender or pursuant to any other agreement among the LV
Lenders and the Agent and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders.
 
Section 8.5.     Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, unless
the Agent shall have received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.”  The Agent will notify the
Lenders of its receipt of any such notice.  The Agent shall take such action
with respect to such Default or Event of Default as may be requested by the
Corps Real Lender and the LV Lenders in accordance with any other agreement
among any of the LV Lenders and the Agent.
 
 
36

--------------------------------------------------------------------------------

 
 
Section 8.6.     Credit Decision.  Each Lender acknowledges that the Agent has
not made any representation or warranty to it, and that no act by the Agent
hereinafter taken, including any review of the affairs of the Borrower, shall be
deemed to constitute any representation or warranty by the Agent to any
Lender.  Each Lender represents to the Agent that it has, independently and
without reliance upon the Agent and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition, and
creditworthiness of the Borrower, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower.  Each Lender
also represents that it will, independently and without reliance upon the Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals, and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition, and
creditworthiness of the Borrower.  Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by the Agent,
the Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition, or creditworthiness of the Borrower
which may come into the possession of the Agent.
 
Section 8.7.     Indemnification. THE LENDERS SHALL INDEMNIFY UPON DEMAND THE
AGENT (TO THE EXTENT NOT REIMBURSED BY OR ON BEHALF OF THE BORROWER AND WITHOUT
LIMITING THE OBLIGATION OF THE BORROWER TO DO SO), PRO RATA, FROM AND AGAINST
ANY AND ALL INDEMNIFIED LIABILITIES (AS SUCH TERM IS DEFINED IN SECTION 9.6);
PROVIDED, HOWEVER THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT TO THE AGENT OF
ANY PORTION OF SUCH AGENT INDEMNIFIED LIABILITIES THAT ARE FOUND BY A FINAL AND
NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
SOLELY FROM THE AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT
LIMITATION OF THE FOREGOING, EACH LENDER SHALL REIMBURSE THE AGENT UPON DEMAND
FOR ITS RATABLE SHARE OF ANY COSTS OR OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEY
COSTS) INCURRED BY THE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION,
DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER
THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN
RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT, OR ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN, TO THE EXTENT
THAT THE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY OR ON BEHALF OF THE
BORROWER.  THE UNDERTAKING IN THIS SECTION SHALL SURVIVE THE PAYMENT OF ALL
OBLIGATIONS HEREUNDER AND THE RESIGNATION OR REPLACEMENT OF THE AGENT.
 
Section 8.8.      Successor Agent.  The Agent may resign as Agent upon thirty
(30) days notice to the Lenders, such resignation to be effective upon the
acceptance of a successor agent to its appointment as Agent.  If the Agent
resigns under this Agreement, the Lenders shall appoint a successor agent for
the Lenders.  If no successor agent is appointed prior to the effective date of
the resignation of the Agent, the Agent may appoint, after consulting with the
Lenders, a successor agent.  Upon the acceptance of its appointment as successor
agent hereunder, such successor agent shall succeed to all the rights, powers,
and duties of the retiring Agent and the term “Agent” shall mean such successor
agent and the retiring Agent’s appointment, powers, and duties as the Agent
shall be terminated.  After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Section 8.8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Agent under this Agreement.
 
 
37

--------------------------------------------------------------------------------

 
 
Section 8.9.      Collateral Matters.
 
(a)           With the prior consent of the Corps Real Lender and in accordance
with any other agreement among the LV Lenders and the Agent, the Agent is
authorized to release any Lien upon any Collateral.
 
(b)           Upon receipt by the Agent of any authorization required pursuant
to Section 8.9(a) to release any Liens upon particular types or items of
Collateral, and upon at least five (5) Business Days prior written request (or
such shorter time period as the Lenders may agree) by the Borrower, the Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the  Liens upon such
Collateral; provided, however, that (i) the Agent shall not be required to
execute any such document on terms which, in the Agent’s judgment, would expose
the Agent to liability or create any obligation or entail any consequence other
than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Borrower in respect of) all interests retained by the Borrower, including
the proceeds of any sale, all of which shall continue to constitute part of the
Collateral.
 
Section 8.10.    Restrictions on Actions by the Lenders; Sharing of Payments.
 
(a)           Each of the Lenders agrees that it shall not, without the consent
of all of the Lenders, set-off against the Obligations any amounts owing by such
Lender to the Borrower or any accounts of the Borrower now or hereafter
maintained with such Lender.  Each of the Lenders further agrees that it shall
not, unless agreed to by all of the Lenders, take or cause to be taken any
action to enforce its rights under this Agreement or against the Borrower,
including the commencement of any legal or equitable proceedings, to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.
 
(b)           If at any time or times any Lender shall receive (i) by payment,
foreclosure, set-off or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations owing to such Lender arising under, or relating
to, this Agreement or the other Loan Documents, except for any such proceeds or
payments received by such Lender from the Agent pursuant to the terms of this
Agreement, or (ii) payments from the Agent in excess of such Lender’s portion of
all such distributions by the Agent, such Lender shall (A) promptly turn the
same over to the Agent, in kind, and with such endorsements as may be required
to negotiate the same to the Agent, or in same day funds, as applicable, for the
account of all of the Lenders and for application to the Obligations in
accordance with the applicable provisions of this Agreement, or (B) purchase,
without recourse or warranty, an undivided interest and participation in the
Obligations owed to the other Lenders so that such excess payment received shall
be applied in accordance with the applicable provisions of this Agreement;
provided, however, that if all or part of such excess payment received by the
purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.
 
 
38

--------------------------------------------------------------------------------

 
 
Section 8.11.   Agency for Perfection.  Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting the Lenders’ security interest in
assets which, in accordance with Article 9 of the UCC, can be perfected only by
possession.  Should any Lender (other than the Agent) obtain possession of any
such Collateral, such Lender shall notify the Agent thereof and, promptly upon
the Agent’s request therefor, shall deliver such Collateral to the Agent or
otherwise deal with such Collateral in accordance with the Agent’s instructions.
 
Section 8.12.   Payments by the Agent to the Lenders.  All payments to be made
by the Agent to the Lenders shall be made by bank wire transfer or internal
transfer of immediately available funds to each Lender pursuant to wire transfer
instructions delivered in writing to the Agent, or pursuant to such other wire
transfer instructions as each Lender may designate for itself by written notice
to the Agent.  Concurrently with each such payment, the Agent shall identify
whether such payment (or any portion thereof) represents principal, premium, or
interest.
 
Section 8.13.   Concerning the Collateral and the Related Loan Documents.  Each
Lender agrees that any action taken by the Agent or the Lenders, as applicable,
in accordance with the terms of this Agreement or the other Loan Documents
relating to the Collateral, and the exercise by the Agent or the Lenders, as
applicable, of their respective powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon all of the Lenders.
 
Section 8.14.   Relation Among the Lenders.  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.1.     No Waiver; Cumulative Remedies; Compliance with Laws.  No
failure or delay by the Agent in exercising any right, power or remedy under the
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
under the Loan Documents.  The remedies provided in the Loan Documents are
cumulative and not exclusive of any remedies provided by law.  The Agent may
comply with any applicable state, provincial or federal law requirements in
connection with a disposition of the Collateral and such compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.
 
Section 9.2.     Amendments, Etc.  No amendment, modification, termination or
waiver of any provision of any Loan Document or consent to any departure by the
Borrower therefrom or any release of a Security Interest shall be effective
unless the same shall be in writing and signed by the Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.
 
 
39

--------------------------------------------------------------------------------

 
 
Section 9.3.     Notices; Communication of Confidential Information; Requests
for Accounting.  Any notice or request hereunder may be given to the Borrower or
the Agent and the Lenders at the respective addresses set forth below or as may
hereafter be specified in a notice designated as a change of address under this
Section 9.3.  Any notice or request hereunder shall be given by registered or
certified mail, return receipt requested, hand delivery, overnight mail or
facsimile transmission (confirmed by mail).  Notices and requests shall be, in
the case of those by hand delivery, deemed to have been given when delivered to
any officer of the Party to whom it is addressed, in the case of those by
registered or certified mail or overnight mail, deemed to have been given three
(3) Business Days after the date when deposited in the mail or with the
overnight mail carrier, and, in the case of a facsimile transmission, when
confirmed.
 
Notices shall be provided as follows:
 
If to the Agent or the Lenders:
   
LV Administrative Services, Inc.
 
420 Lexington Avenue, Suite 2840
 
New York, New York 10170
 
Attention: Portfolio Services
 
Telephone:  (212) 541-5800
 
Facsimile:   (212) 581-4410
   
With a copy to:
     
Cole, Schotz, Meisel, Forman & Leonard, P.A.
 
25 Main Street, Court Plaza North
 
Hackensack, New Jersey 07601
 
Attention:  Stuart Komrower, Esq. & Marc P. Press, Esq.
 
Telephone:  (201) 525-6331
 
Facsimile:   (201) 678-6331
     
Ronald E. Osman
 
Ronald E. Osman & Associates Ltd.
 
1602 Kimmel Street
 
Marion, Illinois 62959
 
Telephone: (618) 997-5151
 
Facsimile: (618) 997-4983
     
Scott A. Underwood
 
Fowler White Boggs, P.A.
 
501 E. Kennedy Boulevard, Suite 1700
 
Tampa, Florida  33602
 
Telephone: (813) 222-1187
 
Facsimile: (813) 384-2811

 
 
40

--------------------------------------------------------------------------------

 
 
If to the Borrower:
   
Biovest International, Inc.
 
300 South Hyde Park Avenue, Suite 210
 
Tampa, Florida 33606
 
Attention: Brian Bottjer, Chief Financial Officer
 
Telephone:  (813) 864-2554
 
Facsimile:   (813) 258-6912
 
With a copy to:
   
Stichter, Riedel, Blain & Prosser, P.A.
 
110 East Madison Street, Suite 200
 
Tampa, Florida 33602
 
Attention:  Charles A. Postler, Esq.
 
Telephone:  (813) 229-0144
 
Facsimile:   (813) 229-1811
   

or such other address as may be designated in writing hereafter in accordance
with this Section 9.3 by such Person.
 
Section 9.4.     Further Documents.  The Borrower will from time to time
execute, deliver, endorse and authorize the filing of any and all instruments,
documents, conveyances, assignments, security agreements, financing statements,
and other agreements and writings that the Agent may reasonably request in order
to secure, protect, perfect or enforce the Security Interest or the Agent or the
Lenders’ rights under the Loan Documents (but any failure to request or assure
that the Borrower executes, delivers, endorses or authorizes the filing of any
such item shall not affect or impair the validity, sufficiency or enforceability
of the Loan Documents and the Security Interest, regardless of whether any such
item was or was not executed, delivered or endorsed in a similar context or on a
prior occasion); provided, however, that same shall not increase the
Obligations, representations or warranties of the Borrower hereunder.  Promptly
upon the Agent’s request, the Borrower shall execute and deliver to the Agent a
power of attorney authorizing the Agent to execute in the name, and on behalf,
of the Borrower any and all documents reasonably necessary to consummate a sale
of Collateral after an Event of Default.
 
Section 9.5.     Costs and Expenses.  All actual costs and expenses, including
reasonable attorneys’ fees, incurred by the Agent and the Lenders from the
Petition Date through the Sale Closing Date or the Plan Effective Date in
connection with the Obligations, this Agreement, the Loan Documents, and any
other document or agreement related hereto or thereto, and the transactions
contemplated hereby, including all such costs, expenses and fees incurred in
connection with the negotiation, preparation, execution, amendment,
administration, performance, collection and enforcement of the Loan Documents
and all such documents and agreements and the creation, perfection, protection,
satisfaction, foreclosure or enforcement of the Security Interest, shall be due
and payable by the Borrower on the Termination Date.
 
 
41

--------------------------------------------------------------------------------

 
 
Section 9.6.     Indemnity.  In addition to the payment of expenses pursuant to
Section 9.5, the Borrower shall indemnify, defend and hold harmless the Agent
and the Lenders, and any of their participants, parent corporations, subsidiary
corporations, affiliated corporations, successor corporations, and all present
and future officers, directors, employees, attorneys and agents of the foregoing
(the “Indemnitees”) from and against any of the following (collectively, the
“Indemnified Liabilities”):
 
(i)           Any and all transfer taxes, documentary taxes, assessments or
charges made by any governmental authority by reason of the execution and
delivery of the Loan Documents or the making of the Advances; and
 
(ii)           Any and all other liabilities, losses, damages, penalties,
judgments, suits, claims, costs and expenses of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel) in connection with
the foregoing and any other investigative, administrative or judicial
proceedings, whether or not such Indemnitee shall be designated a party thereto,
which may be imposed on, incurred by or asserted against any such Indemnitee, in
any manner related to or arising out of or in connection with the making of the
Advances and the Loan Documents or the use or intended use of the proceeds of
the Advances.
 
Notwithstanding the foregoing, the Borrower shall not be obligated to indemnify
any Indemnitee for any Indemnified Liability caused by the gross negligence or
willful misconduct of such Indemnitee, as finally determined by a court of
competent jurisdiction.
 
If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
the Borrower, or counsel designated by the Borrower and satisfactory to the
Indemnitee, will resist and defend such action, suit or proceeding to the extent
and in the manner directed by the Indemnitee, at the Borrower’s sole cost and
expense.  Each Indemnitee will use its best efforts to cooperate in the defense
of any such action, suit or proceeding.  If the foregoing undertaking to
indemnify, defend and hold harmless may be held to be unenforceable because it
violates any law or public policy, the Borrower shall nevertheless make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The Borrower’s
obligations under this Section 9.6 shall survive until the Sale Closing Date or
the Plan Effective Date.
 
Section 9.7.     Participants.  Each Lender and its participants, if any, are
not partners or joint venturers, and such Lender shall not have any liability or
responsibility for any obligation, act or omission of any of its
participants.  All rights and powers specifically conferred upon any Lender may
be transferred or delegated to any Lender’s participants, successors or assigns.
 
Section 9.8.     Execution in Counterparts; Telefacsimile Execution.  This
Agreement and the other Loan Documents may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same instrument.  Delivery of an executed counterpart of this
Agreement or any other Loan Document by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Agreement or
such other Loan Document.  Any party delivering an executed counterpart of this
Agreement or any other Loan Document by telefacsimile also shall deliver an
original executed counterpart of this Agreement or such other Loan Document but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement or such other
Loan Document.
 
 
42

--------------------------------------------------------------------------------

 
 
Section 9.9.     Retention of Borrower’s Records.  The Agent and the Lenders
shall have no obligation to maintain any electronic records or any documents,
schedules, invoices, agings, or other papers delivered to the Agent or any
Lender by the Borrower or in connection with the Loan Documents for more than
thirty (30) days after receipt by the Agent or any Lender.  If there is a
special need to retain specific records, the Borrower must inform the Agent of
its need to retain those records with particularity, which must be delivered in
accordance with the notice provisions of Section 9.3 within thirty (30) days of
the Agent or any Lender taking control of same.
 
Section 9.10.    Binding Effect; Assignment; Complete Agreement; Sharing
Information; Confidentiality.  The Loan Documents shall be binding upon and
inure to the benefit of the Borrower and the Agent and the Lenders and their
respective successors and assigns, except that the Borrower shall not have the
right to assign its rights thereunder or any interest therein without the
Agent’s prior written consent.  To the extent permitted by law, the Borrower
waives and will not assert against any assignee any claims, defenses or set-offs
which the Borrower could assert against the Agent. This Agreement, together with
the Loan Documents, comprises the complete and integrated agreement of the
Parties on the subject matter hereof and supersedes all prior agreements,
written or oral, on the subject matter hereof.  To the extent that any provision
of this Agreement contradicts other provisions of the Loan Documents, this
Agreement shall control. The Agent and the Lenders may share information
regarding the Borrower with their respective accountants, lawyers and other
advisors and the Borrower waives any right of confidentiality it may have with
respect to all such sharing of information.  Any other provision of this
Agreement or the other Loan Documents notwithstanding, the Agent and the Lenders
and such other parties shall use reasonable efforts in accordance with their
policies and procedures in place from time to time to maintain the
confidentiality of the financial and business information they obtain from the
Borrower and to prevent the inappropriate dissemination and disclosure thereof;
provided that, nothing in this Agreement or the other Loan Documents shall
prohibit the Agent and the Lenders from providing any information regarding the
Borrower to internal auditors, other operating divisions of the Agent, any
Lender, any Lender affiliates, or in response to a request from a regulatory
authority having jurisdiction over the Agent or any Lender.
 
Section 9.11.   Severability of Provisions.  Any provision of this Agreement
which is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.
 
Section 9.12.    Headings.  Article, Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
 
Section 9.13.    Election of Remedies; Subordination.
 
 
43

--------------------------------------------------------------------------------

 
 
(a)           Election of Remedies.  If the Agent may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving the Agent
a security interest in or Lien upon any Collateral, whether owned by the
Borrower, either by judicial foreclosure or by non judicial sale or enforcement,
the Agent may, at its sole option, determine which of its remedies or rights it
may pursue without affecting any of its rights and remedies under this
Section.  If, in the exercise of any of its rights and remedies, the Agent shall
forfeit any of its rights or remedies, including its right to enter a deficiency
judgment against the Borrower, whether because of any applicable laws pertaining
to “election of remedies” or the like, the Borrower hereby consents to such
action by the Agent and waives any claim based upon such action.  Any election
of remedies that results in the denial or impairment of the right of the Agent
to seek a deficiency judgment against the Borrower shall not impair the
Borrower’s obligation to pay the full amount of the Obligations.  In the event
the Agent shall bid at any foreclosure or trustee’s sale or at any private sale
permitted by law or the Loan Documents, the Agent may credit bid all or less
than the amount of the Obligations and the amount of such credit bid need not be
paid by the Agent but shall be credited against the Obligations. The amount of
the successful bid at any such sale, whether the Agent or any other party is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section, notwithstanding that any present or
future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which the Agent might otherwise be entitled
but for such bidding at any such sale.
 
(b)           Subordination.
 
(1)           The Borrower covenants and agrees that the payment of all
indebtedness, principal, interest, fees, charges, expenses, attorneys’ fees and
any other sum, obligation or liability owing by the Borrower, including any
intercompany loans or trade payables or royalty or licensing fees (collectively,
the “Intercompany Obligations”), is subordinated, to the extent and in the
manner provided in this Section 9.13(b), to the prior payment in full of all
Obligations (herein, the “Senior Obligations”) and that the subordination is for
the benefit of the Lenders, and the Lenders may enforce such provisions
directly.
 
(2)           The Borrower hereby (i) authorizes the Agent to demand specific
performance of the terms of this Section 9.13(b), whether or not the Borrower
shall have complied with any of the provisions hereof applicable to it, at any
time when the Borrower shall have failed to comply with any provisions of this
Section 9.13 which are applicable to it and (ii) irrevocably waives any defense
based on the adequacy of a remedy at law, which might be asserted as a bar to
such remedy of specific performance.
 
(3)           Upon any distribution of assets of the Borrower in any
dissolution, winding up, liquidation or reorganization (whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors or otherwise):
 
(i)           the Lenders shall first be entitled to receive payment in full in
cash of the Senior Obligations before the Borrower is entitled to receive any
payment on account of the Intercompany Obligations;
 
 
44

--------------------------------------------------------------------------------

 
 
(ii)           any payment or distribution of assets of the Borrower of any kind
or character, whether in cash, property or securities, to which the Borrower
would be entitled except for the provisions of this Section 9.13(b), shall be
paid by the liquidating trustee or agent or other person making such payment or
distribution directly to the Lenders, to the extent necessary to make payment in
full of all Senior Obligations remaining unpaid after giving effect to any
concurrent payment or distribution or provisions therefor to the Lenders; and
 
(iii)           in the event that notwithstanding the foregoing provisions of
this Section 9.13, any payment or distribution of assets of the Borrower of any
kind or character, whether in cash, property or securities, shall be received by
the Borrower on account of the Intercompany Obligations before all Senior
Obligations are paid in full, such payment or distribution shall be received and
held in trust for and shall be paid over to the Lenders for application to the
payment of the Senior Obligations until all of the Senior Obligations shall have
been paid in full, after giving effect to any concurrent payment or distribution
or provision therefor to the Lenders.
 
No right of the Lenders or any other present or future holders of any Senior
Obligations to enforce the subordination provisions herein shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
the Borrower or by any act or failure to act, in good faith, by any such holder,
or by any noncompliance by the Borrower with the terms hereof, regardless of any
knowledge thereof which any such holder may have or be otherwise charged with.
 
Section 9.14.   Governing Law; Jurisdiction, Venue.
 
(a)           The Loan Documents shall be governed by and construed in
accordance with the substantive laws (other than conflict laws) of the State of
New York, except that at all times the provisions for the creation, perfection
and enforcement of the Liens and Security Interest granted by the Borrower
pursuant to the Loan Documents with respect to the Collateral may be governed
by, and construed according to, the laws of the state where such Collateral is
located.  The Parties hereto acknowledge and agree that the Bankruptcy Court
shall have exclusive jurisdiction over this Agreement and the other Loan
Documents and any disputes or matters arising hereunder and thereunder.
 
(b)           THE BORROWER, THE AGENT AND THE LENDERS DESIRE THAT THEIR DISPUTES
BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND/OR OF ARBITRATION,
THE BORROWER, THE AGENT AND THE LENDERS WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN
CONTRACT, TORT, OR OTHERWISE BETWEEN ANY OF THE AGENT OR THE LENDERS AND/OR THE
BORROWER ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
 
45

--------------------------------------------------------------------------------

 
 
Section 9.15.   Agent and Lenders as Party-in-Interest.  The Borrower hereby
stipulates and agrees that the Agent and the Lenders are and shall remain a
party in interest in the Chapter 11 Case and shall have the right to
participate, object and be heard in any motion or proceeding in connection
therewith.  Nothing in this Agreement or any other Loan Document shall be deemed
to be a waiver of any of their rights or remedies under applicable law or
documentation.  Without limitation of the foregoing, the Agent and the Lenders
shall have the right to make any motion or raise any objection they deem to be
in their respective interests (specifically including but not limited to
objections to use of proceeds of the Advances, to payment of professional fees
and expenses or the amount thereof (excluding the professional fees and expenses
of bankruptcy counsel for the Borrower), to sales or other transactions outside
the ordinary course of business or to the assumption or rejection of any
executory contract or lease); provided that, the Agent and the Lenders will not
exercise such right if the action or inaction by the Borrower which is the
subject of such motion or objection is expressly permitted by any covenant or
provision of this Agreement, the Bidding Procedures, or the Plan.
 
Section 9.16.   Waiver of Right to Obtain Alternative Financing.  In
consideration of the Advances to be made to the Borrower by the Lenders, the
Borrower hereby further waives any right it may have to obtain an order by the
Bankruptcy Court authorizing the Borrower to obtain financing pursuant to
Section 364 of the Bankruptcy Code from any Person other than the Lenders,
unless such financing would result in all of the Obligations to the Lenders
(whether arising before, on or after the date of this Agreement) being paid in
full, in cash, on or before the expiration of the term of this Agreement.
 
Section 9.17.   No Survival.  Notwithstanding anything to the contrary contained
in this Agreement, any other Loan Document, or the Financing Orders, if the
Stalking Horse Purchaser is the Successful Bidder, on the Sale Closing Date or
the Plan Effective Date, without any further action by any party, (i) the
Obligations and the Prepetition Lenders Indebtedness shall be deemed fully paid,
(ii) the Liens and Security Interest granted in favor of the Lenders under this
Agreement, the other Loan Documents and the Financing Orders and the Liens
securing the Prepetition Lenders Indebtedness shall be deemed released and
terminated, and (iii) the representations and warranties of the Borrower
contained in Article V, the covenants of the Borrower contained in Article VI,
and the indemnification obligations of the Borrower contained in Section 9.6
shall be deemed deleted from this Agreement.  The Agent and the Lenders
acknowledge and agree that this Section 9.17 (a) is an essential provision of
this Agreement, (b) is supported by adequate consideration, and (c) shall be
incorporated in the Financing Orders and the Confirmation Order.
 


 
[Remainder of this page intentionally left blank]
 
 
46

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the first date set
forth in the Preamble.
 

  BORROWER:       BIOVEST INTERNATIONAL, INC.        By:  /s/ David Moser     
Name:  David Moser     Title:   Secretary         LENDERS:       CORPS REAL, LLC
      By: /s/ Ronald E. Osman     Name:  Ronald E. Osman    Title:  Manager    
    PSOURCE STRUCTURED DEBT LIMITED       By: PSource Capital Ltd.,     its
investment consultant         By:       Name:     Title:  Authorized Signatory  
      VALENS U.S. SPV I, LLC       By: Valens Capital Management, LLC,     its
investment manager         By:
 
    Name:     Title:  Authorized Signatory         VALENS OFFSHORE SPV I, LTD.  
    By: Valens Capital Management, LLC,     its investment manager         By:  
    Name:     Title:  Authorized Signatory

 
 
47

--------------------------------------------------------------------------------

 
 

        VALENS OFFSHORE SPV II, CORP.        By: Valens Capital Management, LLC,
    its investment manager         By:       Name:     Title:  Authorized
Signatory    
 
  LAURUS MASTER FUND LTD.      
(In Liquidation)
        By:       Name:     Title:  Authorized Signatory               CALLIOPE
CORPORATION             By:       Name:     Title:  Authorized Signatory        
AGENT:         LV ADMINISTRATIVE SERVICES, INC.    
 
  By:       Name:     Title:

 
 
48

--------------------------------------------------------------------------------

 
 
Schedules




Schedule 1
Advance Percentage
Schedule 4.1(a)
Certificates of Insurance
Schedule 5.2
Capitalization; Voting and Registration Rights
Schedule 5.5
Subsidiaries
Schedule 5.6
Litigation
Schedule 5.8
Taxes
Schedule 5.9
Titles and Liens
Schedule 5.10
Intellectual Property Rights
Schedule 5.11
Leases
Schedule 6.4
Indebtedness







Exhibits


Exhibit A
Annual Budget
Exhibit B
Budget Compliance Certificate
Exhibit C
Intellectual Property Security Agreement
Exhibit D
Notes
Exhibit E
Form of Notice of Borrowing

 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
Advance Percentage








PSource Structured Debt Limited
─
12.76%
Valens U.S. SPV I, LLC
─
11.53%
Valens Offshore SPV I, Ltd.
─
36.57%
Valens Offshore SPV II, Corp.
─
32.78%
Laurus Master Fund, Ltd.
─
1.81%
Calliope Corporation
─
4.55%

 

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 4.1(a)
Certificates of Insurance








See Attached
 
 
 
 

 
 
 
 

--------------------------------------------------------------------------------

 


Schedule 5.2
Capitalization; Voting and Registration Rights


None
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.5
Subsidiaries








The Borrower owns one hundred percent (100%) of the equity interests in Biovest
Europe Limited, a private limited company incorporated in the United Kingdom.
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.6
Litigation


 
1.
The following litigation was filed against the Borrower prior to the Petition
Date:
 
Whitebox Credit Arbitrage Partners, LP; Whitebox Special Opportunities Fund
Series B Partners, LP; Pandora Select Partners, LP; Whitebox Multi-Strategy
Partners, LP; and Whitebox Concentrated Convertible Arbitrage Partners, LP, v.
Biovest International, Inc., filed in the 4th Judicial District of Minnesota and
bearing Court File No. 27-CV-13-1275

 
 
2.
The Borrower has received a letter dated April 3, 2013 from Golson Legal, P.A.,
counsel to Accentia Biopharmaceuticals, Inc. (“Accentia”), addressed to the
Corps Real Lender and its counsel, pursuant to which Accentia has asserted a
claim to ownership of certain of the Owned Intellectual Property.

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 5.8
Taxes


None


 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.9
Titles and Liens
 
 
1.
The Economic Development Authority in and for the City of Coon Rapids

 
Equipment:
 
AutovaxID (24)
PDA Detector
AutovaxID-P x 3
pH, Osmolarity x 2
Bench x 3
Plate Reader
Biosafety Cabinet 6 ft x 2
Refrigerator 2-8 C
BSC hood 4 ft x 2
Retain Finished product freezer
chair x 4
RT-PCR
Densitometer
Sequencer
Filter Integrity Tester x 2
Stir Plate x 3
Hot Plate x 3
TFF holder x 3
HPLC
tubing welder x 3
Incubator x 2
work bench
LN2 Dewar EOP
 



 
2.
City of Coon Rapids

 
Equipment
 
AutovaxID (24)
PDA Detector
AutovaxID-P x 3
pH, Osmolarity x 2
Bench x 3
Plate Reader
Biosafety Cabinet 6 ft x 2
Refrigerator 2-8 C
BSC hood 4 ft x 2
Retain Finished product freezer
chair x 4
RT-PCR
Densitometer
Sequencer
Filter Integrity Tester x 2
Stir Plate x 3
Hot Plate x 3
TFF holder x 3
HPLC
tubing welder x 3
Incubator x 2
work bench
LN2 Dewar EOP
 





 
3.
Royal Bank of America Leasing, L.P.

 
Equipment:
AKTA Purifier

 
 
 
The Borrower has received a letter dated April 3, 2013 from Golson Legal, P.A.,
counsel to Accentia Biopharmaceuticals, Inc. (“Accentia”), addressed to the
Corps Real Lender and its counsel, pursuant to which Accentia has asserted a
claim to ownership of certain of the Owned Intellectual Property.
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.10
Intellectual Property Rights










See Attached
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Intellectual Property Rights
 
Trademarks


 
Country
Trademark
Registration
No.
Registration Date
Filing
Date
Serial
No.

 
United States
BIOVEST (Class 5)
3,794,981
05/25/2010
 
78/449,930
EU
BIOVEST (Classes 5, 9, and 42)
004239422
01/13/2005
 
004239422
United States
BIOVEST (Class 9)
3,716,935
11/24/2009
 
78/449,968
United States
BIOVEST (Class 42)
3,716,936
11/24/2009
 
78/449,977
United States
ACUSYST-MAXIMIZER (Class 9)
2,379,677
8/22/2000
 
75/829,292
United States
ACUSYST-XCELL (Class 9)
2,379,695
8/22/2000
 
75/831,709
EU
BIOVAXID (Class 5)
003605698
4/26/2005
 
003605698
United States
BIOVAXID (Class 5)
   
07/10/2012
85/672,896
United States
AUTOVAXID (Class 9)
4,066,185
12/06/2011
 
85/241,512
EU/CTM
AUTOVAXID (Class 9)
10540839
01/04/2012
 
010540839
Canada
AUTOVAX (Class 9)
   
09/13/2011
1543256
EU/CTM
AUTOVAX (Class 9)
   
10/01/2012
A0032067

 
 


 
 
 

--------------------------------------------------------------------------------

 
 
Intellectual Property Rights
 
Patents and Patent Applications


 
Country
Patent
Patent No.
Issue Date
Product Line

 
United States
Method of Culturing Leukocytes
5,541,105
07/30/1996
BiovaxID
United States
Micro Hollow Fiber Bioreactor
6,001,585
12/14/1999
AutovaxID
EPO
Extra-Capillary Fluid Cycling System and Method for a Cell Culture Device
EP2027247
01/26/2011
AutovaxID
Germany
Extra-Capillary Fluid Cycling System and Method for a Cell Culture Device
DE602007012238D
01/26/2011
AutovaxID
Austria
Extra-Capillary Fluid Cycling System and Method for a Cell Culture Device
AT2027247
01/26/2011
AutovaxID
France
Extra-Capillary Fluid Cycling System and Method for a Cell Culture Device
FR2027247
01/26/2011
AutovaxID
Great Britain
Extra-Capillary Fluid Cycling System and Method for a Cell Culture Device
GB2027247
01/26/2011
AutovaxID
Switzerland
Extra-Capillary Fluid Cycling System and Method for a Cell Culture Device
P2027247
01/26/2011
AutovaxID





Country
Patent Application
Serial No.
Filing Date
Product
Line

 
International
WIPO
Methods for Inducing a Sustained Immune Response Against a B-Cell Idiotype Using
Autologous Anti-Idiotypic Vaccines
PCT/US2009/059880
10/07/2009
BiovaxID
United States
Methods for Inducing a Sustained Immune Response Against a B-Cell Idiotype Using
Autologous Anti-Idiotypic Vaccines
13/301,168
11/21/2011
BiovaxID
Canada
Methods for Inducing a Sustained Immune Response Against a B-Cell Idiotype Using
Autologous Anti-Idiotypic Vaccines
CA2,739,918
10/07/2009
BiovaxID
Europe
Methods for Inducing a Sustained Immune Response Against a B-Cell Idiotype Using
Autologous Anti-Idiotypic Vaccines
EP 9819833.6
10/07/2009
BiovaxID
Japan
Methods for Inducing a Sustained Immune Response Against a B-Cell Idiotype Using
Autologous Anti-Idiotypic Vaccines
JP 2011-531150
10/07/2009
BiovaxID
International
WIPO
Materials and Methods for Designing Autologous Idiotype Vaccines and Treatment
of B-Cell Malignancies
PCT/US2011/047645
08/12/2011
BiovaxID

 
 
 

--------------------------------------------------------------------------------

 


Country
Patent Application
Serial No.
Filing Date
Product
Line

 
United States
Materials and Methods for Designing Autologous Idiotype Vaccines and Treatment
of B-Cell Malignancies
13/816,918
02/13/2013
BiovaxID
United States
Tumor-Specific GM-CSF Cytokine Response as Predictor of Cancer Vaccine
Effectiveness
61/569,131
12/09/2011
BiovaxID
International
WIPO
Tumor-Specific GM-CSF Cytokine Response as Predictor of Cancer Vaccine
Effectiveness
PCT/US2012/068574
12/07/2012
BiovaxID
International
WIPO
Materials and Methods for Designing an Immune Response Against an Epitope
PCT/US2011/059806
11/08/2011
BiovaxID
United States
Methods for Cancer Vaccine Design
61/696,053
08/31/2012
BiovaxID
United States
Extra-Capillary Fluid Cycling System and Method for a Cell Culture Device
12/274,971
11/20/2008
AutovaxID
EPO
Method and System for the Production of Cells and Cell Products and Applications
Thereof
EP07777182.2
5/21/2007
AutovaxID
EPO
Method and System for the Production of Cells and Cell Products and Applications
Thereof
EP11173373.9
5/21/2007
AutovaxID
Hong Kong
Method and System for the Production of Cells and Cell Products and Applications
Thereof
12106563.0
5/21/2007
AutovaxID
United States
Method and System for the Production of Cells and Cell Products and Applications
Thereof
12/274,993
11/20/2008
AutovaxID
United States
Method and System for the Production of Cells and Cell Products and Applications
Thereof
13/664,048
10/30/2012
AutovaxID
Australia
Perfusion Bioreactors, Cell Culture Systems, and Methods for Production of Cells
and Cell Products
2009308354
10/22/2009
AutovaxID
Canada
Perfusion Bioreactors, Cell Culture Systems, and Methods for Production of Cells
and Cell Products
2,741,481
10/22/2009
AutovaxID
Europe
Perfusion Bioreactors, Cell Culture Systems, and Methods for Production of Cells
and Cell Products
9822715
10/22/2009
AutovaxID
Israel
Perfusion Bioreactors, Cell Culture Systems, and Methods for Production of Cells
and Cell Products
212387
10/22/2009
AutovaxID
Japan
Perfusion Bioreactors, Cell Culture Systems, and Methods for Production of Cells
and Cell Products
2011-533338
10/22/2009
AutovaxID

 
 
 

--------------------------------------------------------------------------------

 
 
Country
Patent Application
Serial No.
Filing Date
Product
Line

 
United States
Perfusion Bioreactors, Cell Culture Systems, and Methods for Production of Cells
and Cell Products
13/092,836
04/22/2011
AutovaxID
United States
Method and System for Virus Production and Purification
61/495,882
06/10/2011
AutovaxID
International
WIPO
Method and Apparatus for Virus and Vaccine Production
PCT/US2012/041942
06/11/2012
AutovaxID
United States
Methods for High Yield Virus Production
61,496,432
06/13/2011
AutovaxID
United States
Methods for High Yield Virus Production
61/496,898
06/14/2011
AutovaxID
United States
Method and Apparatus for Antibody Production and Purification
61/495,832
06/10/2011
AutovaxID
International
WIPO
Method and Apparatus for Antibody Production and Purification
PCT/US2012/041949
06/11/2012
AutovaxID
United States
Biomanufacturing Suite and Methods for Large-Scale Production of Cells, Viruses,
and Biomolecules
61,694,184
08/28/2012
AutovaxID



 
 

--------------------------------------------------------------------------------

 
 
Intellectual Property Rights
 
 
 
Copyrights
 
None.


 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Intellectual Property Rights
 
Licenses


License Agreement effective September 17, 2004 (as amended, September 6, 2012)
between Biovest International, Inc. and the Board of Trustees of the Leland
Stanford Junior University (“Stanford”), which provides worldwide rights to use
two proprietary hybridoma cell lines, which are used in the production of the
BiovaxID™ through 2025 (the “Stanford Agreement”).  The Borrower is obligated to
pay an annual maintenance fee of $0.01 million, $0.1 million within one year
following FDA approval of BiovaxID.  Following FDA approval until September 17,
2019, Stanford will receive a royalty of the greater of $50 per patient or
0.05%, after September 18, 2019, Stanford will receive a royalty of the greater
of $85 per patient or 0.10% of the amount received by the Borrower for each
BiovaxID patient treated using this cell line. This running royalty will be
creditable against the yearly maintenance fee. The Stanford Agreement obligates
the Borrower to diligently develop, manufacture, market, and sell BiovaxID and
to provide progress reports to Stanford regarding these activities. The Borrower
can terminate the Stanford Agreement at any time upon thirty (30) days prior
written notice, and Stanford can terminate the Stanford Agreement upon a breach
of the agreement by the Borrower that remains uncured for thirty (30) days after
written notice of the breach from Stanford.

 
 
Claims


The Borrower has received a letter dated April 3, 2013 from Golson Legal, P.A.,
counsel to Accentia Biopharmaceuticals, Inc. (“Accentia”), addressed to the
Corps Real Lender and its counsel, pursuant to which Accentia has asserted a
claim to ownership of certain of the Owned Intellectual Property.
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.11
Leases




 
1.
Lease for 8500 Evergreen Boulevard, NW, Minneapolis (Coon Rapids), Minnesota
55433

 


 
2.
Lease for 300 South Hyde Park Avenue, Suite 210, Tampa, Florida 33606

  
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.4
Indebtedness








None
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


Exhibit A


Annual Budget
(See Attached)
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Budget Compliance Certificate
 
To:           LV Administrative Services, Inc., as Agent for the Lenders under
the DIP Credit Agreement (defined below)
Date:           [___________________, 2013]
Subject:
 
In accordance with our Debtor-in-Possession Credit and Security Agreement dated
April 18, 2013 (as amended from time to time, the “DIP Credit Agreement”),
attached is the Budget Variance Report of Biovest International, Inc. (the
“Borrower”) for the month ended  [_________________, 2013](the “Reporting
Date”). Unless otherwise defined herein, all capitalized terms used in this
Certificate have the meanings ascribed to them in the DIP Credit Agreement.
 
A.           Preparation and Accuracy of Budget Variance Report.  I certify that
the Budget Variance report is true and accurate as of the Reporting Date.
 
B.           Name of Borrower; Merger and Consolidation Related Issues.  I
certify that:
 
(Check one)
 
  o
The Borrower has not, since the date of the DIP Credit Agreement, changed its
name or jurisdiction of organization, nor has it consolidated or merged with
another Person.

 
  o
The Borrower has, since the date of the DIP Credit Agreement, either changed its
name or jurisdiction of organization, or both, or has consolidated or merged
with another Person, which change, consolidation or merger: o was consented to
in advance by Agent in writing, and/or o is more fully described in the
statement of facts attached to this Certificate.

 
C.           Events of Default.  I certify that:
 
(Check one)
 
  o
I have no actual knowledge of the occurrence of a Default or an Event of Default
under the DIP Credit Agreement, except as previously reported to the Agent in
writing.

 
  o
I have knowledge of a Default or an Event of Default under the DIP Credit
Agreement not previously reported to the Agent in writing, as more fully
described in the statement of facts attached to this Certificate.

 
D.           Litigation Matters.  I certify that:
 
(Check one)
 
 
 

--------------------------------------------------------------------------------

 
 
  o
I have no actual knowledge of any material adverse change to the litigation
exposure of the Borrower.

 
  o
I have knowledge of material adverse changes to the litigation exposure of the
Borrower not previously disclosed in Schedule 5.6, as more fully described in
the statement of facts attached to this Certificate.

 
E.           Compliance with Budget.  I further certify that:
 
(Check and complete each of the following)
 
1.           Compliance with Budget.  Borrower o has o has not complied in all
respects with the covenants and restrictions set forth in Section 6.1(f) of the
DIP Credit Agreement, and as a consequence Borrower o is o is not in compliance
with Section 6.1(f) of the DIP Credit Agreement.
 
Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Borrower’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.
 

  BIOVEST INTERNATIONAL, INC.        
By:
               
Its:
             

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C


Form of Intellectual Property Security Agreement
(See Attached)
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


Exhibit D
 
Form of Notes
(See Attached)
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
SECURED PROMISSORY NOTE
 

$_____________   March 14, 2013

 
For value received, the undersigned, BIOVEST INTERNATIONAL, INC., a Delaware
corporation  (the “Borrower”), hereby promises to pay to the order of Corps
Real, LLC (the “Lender”), acting through the Agent, ________________, on the
Termination Date referenced in the Debtor-in-Possession Credit and Security
Agreement dated the same date as this Secured Promissory Note (this “Note”) that
was entered into by the Lenders and the Borrower (as amended from time to time,
the “Credit Agreement”), at Agent’s office located at ___________________, or at
any other place designated at any time by the holder hereof, in lawful money of
the United States of America and in immediately available funds, the principal
sum of ______________________ Dollars ($_________) or the aggregate unpaid
principal amount of all Advances made by the Lenders to the Borrower under the
Credit Agreement, together with interest on the principal amount hereunder
remaining unpaid from time to time, computed on the basis of the actual number
of days elapsed and a 360-day year, from the date hereof until this Note is
fully paid at the rate from time to time in effect under the Credit Agreement.
 
This Note is one of the Notes referenced in the Credit Agreement, and is subject
to the terms of the Credit Agreement, which provides, among other things, for
acceleration hereof.  Principal and interest due hereunder shall be payable as
provided in the Credit Agreement.  This Note is secured, among other things,
pursuant to the Credit Agreement and the Financing Orders and Security
Documents, and may now or hereafter be secured by one or more other security
agreements, mortgages, deeds of trust, assignments or other instruments or
agreements.
 
The Borrower shall pay all actual costs of collection, including reasonable
attorneys’ fees and legal expenses if this Note is not paid when due, whether or
not legal proceedings are commenced.
 
Unless otherwise defined herein, capitalized terms used in this Note shall have
the meaning ascribed to them in the Credit Agreement.
 
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
 
[Signature on next page]
 
 
 

--------------------------------------------------------------------------------

 



  BIOVEST INTERNATIONAL, INC.                 By:                      Its:  

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
SECURED PROMISSORY NOTE
 
 

$_____________   March 14, 2013

 
For value received, the undersigned, BIOVEST INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
_____________________ (the “Lender”), acting through the Agent,
________________, on the Termination Date referenced in the Debtor-in-Possession
Credit and Security Agreement dated the same date as this Secured Promissory
Note (this “Note”) that was entered into by the Lenders and the Borrower (as
amended from time to time, the “Credit Agreement”), at the Agent’s office
located at ___________________, or at any other place designated at any time by
the holder hereof, in lawful money of the United States of America and in
immediately available funds, the principal sum of ______________________ Dollars
($_________) or the aggregate unpaid principal amount of all Advances made by
the Lenders to the Borrower under the Credit Agreement, together with interest
on the principal amount hereunder remaining unpaid from time to time, computed
on the basis of the actual number of days elapsed and a 360-day year, from the
date hereof until this Note is fully paid at the rate from time to time in
effect under the Credit Agreement.
 
This Note is one of the Notes referenced in the Credit Agreement, and is subject
to the terms of the Credit Agreement, which provides, among other things, for
acceleration hereof.  Principal and interest due hereunder shall be payable as
provided in the Credit Agreement.  This Note is secured, among other things,
pursuant to the Credit Agreement and the Financing Orders and Security
Documents, and may now or hereafter be secured by one or more other security
agreements, mortgages, deeds of trust, assignments or other instruments or
agreements.
 
The Borrower shall pay all actual costs of collection, including reasonable
attorneys’ fees and legal expenses if this Note is not paid when due, whether or
not legal proceedings are commenced.
 
Unless otherwise defined herein, capitalized terms used in this Note shall have
the meaning ascribed to them in the Credit Agreement.
 
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
 
[Signature on next page]
 
 
 

--------------------------------------------------------------------------------

 



  BIOVEST INTERNATIONAL, INC.                 By:                      Its:  

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit E
 
Form of Notice of Borrowing
 


 
______________, 2013
 
LV Administrative Services, Inc.
420 Lexington Avenue, Suite 2840
New York, New York 10170
 
Re:
Debtor-In-Possession Credit and Security Agreement (the “Credit Agreement”) by
and among Biovest International, Inc. (the “Borrower”), the Lenders party
thereto, and LV Administrative Services, Inc., as Agent



Ladies and Gentlemen:


Reference is made to the above referenced Credit Agreement.  Capitalized terms
used herein and not defined herein shall have meanings given to them in the
Credit Agreement


Borrower hereby requests an Advance in accordance with the Credit Agreement in
the following amount: $____________.  The proceeds of such Advance will be used
in accordance with Section 2.7 of the Credit Agreement.


Borrower hereby irrevocably authorizes and directs the Agent to disburse the
proceeds of such Advance to the following account:


Upon compliance with the above instructions, the Advance shall constitute an
Obligation under the Credit Agreement.


These instructions are irrevocable unless otherwise agreed by the Agent.  The
person whose signature appears below represents and warrants that (i) he is duly
authorized to execute these instructions on behalf of the Borrower; (ii) no
Event of Default or event which, with the giving of notice or the passage of
time, or both, would constitute an Event of Default has occurred and is
continuing; (iii) the representations and warranties of the Borrower in the
Credit Agreement are true, correct and complete as of the date hereof in all
material respects as if made on the date hereof; and (iv) the Borrower is in
compliance with each and every one of its covenants in the Credit Agreement.


 
 

--------------------------------------------------------------------------------

 
 
A facsimile copy of these instructions shall be deemed valid and may be accepted
and relied upon by the Agent as an original.  The Borrower agrees to indemnify
and hold you harmless in connection with your compliance with these
instructions.



 
Very truly yours,
     
BIOVEST INTERNATIONAL, INC.
             
By:
 
Name:
 
Title:



 



